


Exhibit 10.19

 

 

 

 

STOCK PURCHASE AGREEMENT

 

 

by and among

 

 

WALTER INDUSTRIES, INC.,

 

 

WELLSPRING ALUMINUM ACQUISITION CO. 2

 

 

And

 

 

WELLSPRING CAPITAL PARTNERS III, LP

 

 

Dated as of October 30, 2003

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

1. PURCHASE AND SALE OF THE SHARES

 

 

 

2. CLOSING

 

 

 

(a)  Closing.

 

 

 

(b) Purchase Price Adjustment.

 

 

 

3. CONDITIONS TO CLOSING

 

 

 

(a) Buyer’s Obligation.

 

 

 

(b) Seller’s Obligation.

 

 

 

4. REPRESENTATIONS AND WARRANTIES RELATING TO SELLER AND THE COMPANY

 

 

 

(a) Authority

 

 

 

(b) No Conflicts; Consents

 

 

 

(c) The Shares

 

 

 

(d) Organization and Standing; Stock Ledger and Minutes

 

 

 

(e) Capital Stock of the Company

 

 

 

(f) Equity Interests

 

 

 

(g) Financial Statements

 

 

 

(h) Tax Matters

 

 

 

(i) Tangible Personal Property

 

 

 

(j) Intellectual Property

 

 

 

(k) Contracts

 

 

 

(l) Proceedings

 

 

 

(m) Insurance

 

 

 

(n) Benefit Plans

 

 

 

(o) Compliance with Law and Environmental Law

 

 

 

(p) Employee and Labor Matters

 

 

 

(q) Permits

 

 

 

(r) Real Property

 

 

 

(s) No Undisclosed Liabilities

 

 

 

(t) Transactions with Affiliates

 

 

 

(u) Broker of Seller

 

 

 

(v) No Company Material Adverse Change

 

 

 

(w) Absence of Certain Changes

 

 

 

5. COVENANTS OF SELLER

 

 

 

(a) Access

 

 

 

(b) Ordinary Conduct

 

 

 

 (c) Insurance

 

 

i

--------------------------------------------------------------------------------


 

 (d) Liens

 

 

 

6. REPRESENTATIONS AND WARRANTIES OF BUYER

 

 

 

(a) Authority

 

 

 

(b) No Conflicts; Consents

 

 

 

(c) Securities Act

 

 

 

(d) Actions and Proceedings, etc.

 

 

 

(e) No Financing Needed

 

 

 

(f) Disclaimer Regarding Projections

 

 

 

(g) Broker of Buyer

 

 

 

7. COVENANTS OF BUYER

 

 

 

(a) Confidentiality

 

 

 

(b) No Additional Representations

 

 

 

(c) Obligation to Pay Certain Fees

 

 

 

8. ADDITIONAL COVENANTS

 

 

 

(a) Consents

 

 

 

(b) Cooperation

 

 

 

(c) Publicity

 

 

 

(d) Antitrust Notification

 

 

 

(e) Records

 

 

 

(f) Use of the “Walter Industries,” “Walter Industries, Inc.” and “Jim Walter”
Names and Logos

 

 

 

(g) Reasonable Efforts

 

 

 

(h) Confidentiality

 

 

 

9. EMPLOYEE BENEFIT PLANS

 

 

 

10. FURTHER ASSURANCES

 

 

 

11. INDEMNIFICATION

 

 

 

(a) Tax Indemnification

 

 

 

(b) Other Indemnification by Seller

 

 

 

(c) Limitation on Indemnification by Seller

 

 

 

(d) Other Indemnification by Buyer

 

 

 

(e) Losses Net of Insurance

 

 

 

(f) Other Limitations

 

 

 

(g) Procedures Relating to Indemnification (other than under Section 11(a))

 

 

 

(h) Other Claims

 

 

 

(i) Procedures Relating to Indemnification of Tax Claims

 

 

 

(j) Mitigation

 

 

ii

--------------------------------------------------------------------------------


 

12. TAX MATTERS

 

 

 

13. ASSIGNMENT

 

 

 

14. NO THIRD-PARTY BENEFICIARIES

 

 

 

15. TERMINATION

 

 

 

16. SURVIVAL OF REPRESENTATIONS

 

 

 

17. EXPENSES

 

 

 

18. AMENDMENTS

 

 

 

19. NOTICES

 

 

 

20. INTERPRETATION: EXHIBITS AND SCHEDULES: CERTAIN DEFINITIONS

 

 

 

21. Counterparts

 

 

 

22. ENTIRE AGREEMENT

 

 

 

23. SEVERABILITY

 

 

 

24. CONSENT TO JURISDICTION

 

 

 

25. GOVERNING LAW

 

 

 

26. WAIVER OF JURY TRIAL

 

 

 

27. GUARANTY

 

 

iii

--------------------------------------------------------------------------------


 

INDEX

 

Exhibits:

 

Exhibit A

Definition of Terms

Exhibit B

Officers of the Company

Exhibit C

Form of Transition Services Agreement

 

 

Schedules:

 

Schedule 3(a)(ix)

Schedule 4(b)

Schedule 4(c)

Schedule 4(f)

Schedule 4(h)(ii)

Schedule 4(h)(iii)

Schedule 4(h)(iv)

Schedule 4(h)(v)

Schedule 4(i)

Schedule 4(j)

Schedule 4(k)

Schedule 4(l)

Schedule 4(m)

Schedule 4(n)(i)

Schedule 4(n)(vi)

Schedule 4(o)(i)

Schedule 4(o)(ii)

Schedule 4(p)(i)

Schedule 4(p)(ii)

Schedule 4(p)(iii)

Schedule 4(q)

Schedule 4(r)

Schedule 4(s)

Schedule 4(t)

Schedule 4(w)

Schedule 5(b)

Schedule 8(f)

Schedule 9(f)

Schedule 9(g)

Schedule 9(i)

 

2

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT dated as of the 30th day of October, 2003, by and among
WALTER INDUSTRIES, INC., a Delaware corporation (“Seller”), WELLSPRING ALUMINUM
ACQUISITION CO. 2, a Delaware corporation (“Buyer”), and WELLSPRING CAPITAL
PARTNERS III, LP, a Delaware limited partnership (“Guarantor”).

 

Buyer desires to purchase from Seller, and Seller desires to sell to Buyer, all
of the issued and outstanding shares of common stock, $.01 par value per share
(the “Shares”), of JW Aluminum Company, a Delaware corporation and wholly owned
subsidiary of Seller (the “Company”).

 

Accordingly, the parties hereto hereby agree as follows:

 

1. Purchase and Sale of the Shares. On the terms and subject to the conditions
of this Agreement, Seller shall sell, transfer and deliver or cause to be sold,
transferred and delivered to Buyer, and Buyer shall purchase from Seller, the
Shares, free and clear of all Liens, for an aggregate purchase price of
$125,000,000 (the “Purchase Price”), payable as set forth below in Section 2(a),
subject to adjustment as provided in Section 2(b). The purchase and sale of the
Shares shall be referred to in this Agreement as the “Acquisition.”

 

2. Closing.

(a)  Closing.  Closing (the “Closing”) of the Acquisition shall be held at the
offices of Buyer’s lenders at 10:00 a.m. on the later of (a) December 15, 2003
and (b) a date that is no later than five (5) business days after all of the
conditions set forth in Section 3 have been satisfied (or, to the extent
permitted, waived in writing by the parties entitled to the benefits thereof) or
at such other place, time and date as shall be agreed in writing by Seller and
Buyer. The date on which the Closing shall occur is hereinafter referred to as
the “Closing Date.”

 

At the Closing, (i) Buyer shall deliver to Seller, by wire transfer to a bank
account designated in writing by Seller prior to the Closing Date, immediately
available United States funds in an amount equal to the Purchase Price (the
“Closing Date Amount”), and (ii) Seller shall deliver or cause to be delivered
to Buyer certificates representing the Shares, duly endorsed in blank or
accompanied by stock powers duly endorsed in blank in proper form for transfer,
with appropriate transfer stamps, if any, affixed.

 

(b) Purchase Price Adjustment.

 

(i) Within sixty (60) days after the Closing Date, Buyer shall prepare and
deliver to Seller an unaudited statement (the “Statement”) setting forth the
Closing Modified Working Capital (as defined below) as of the close of business
on the Closing Date. Seller shall assist Buyer in the preparation of the
Statement.

 

3

--------------------------------------------------------------------------------


 

(A) The Statement shall become final and binding upon the parties on the
thirtieth (30th) day following delivery thereof, unless Seller has given notice
of its disagreement with the Statement (a “Notice of Disagreement”) to Buyer
prior to such date. Any Notice of Disagreement shall specify in reasonable
detail the nature of any disagreement so asserted.

 

(B) If a Notice of Disagreement is received by Buyer in a timely manner, then
the Statement (as revised in accordance with clause (1) or (2) below) shall
become final and binding upon Seller and Buyer on the earlier of (1) the date
Seller and Buyer resolve in writing any differences they have with respect to
the matters specified in the Notice of Disagreement or (2) the date any disputed
matters are finally resolved in writing by the Accounting Firm (as defined
below).

 

(C) During the thirty (30) day period following the delivery of a Notice of
Disagreement, Seller and Buyer shall seek in good faith to resolve any
differences which they may have with respect to the matters specified in the
Notice of Disagreement and shall set forth the final resolution of any such
differences in writing. At the end of such thirty (30) day period, if any such
differences remain unresolved, Seller and Buyer shall submit to an independent
accounting firm (the “Accounting Firm”) for arbitration of any and all matters
which remain in dispute and which were properly included in the Notice of
Disagreement.  The Accounting Firm shall be a nationally recognized independent
accounting firm as shall be agreed upon by Buyer and Seller in writing, or, if
Buyer and Seller cannot so agree, each shall select one nationally recognized
independent accounting firm, and such firm shall select a third such firm, which
third such firm shall be the “Accounting Firm”.  Seller and Buyer hereby agree
to use reasonable efforts to cause the Accounting Firm to render a decision
resolving the matters submitted to the Accounting Firm within thirty (30) days
following submission. Seller and Buyer agree that judgment may be entered upon
the arbitral award of the Accounting Firm in any court having jurisdiction
pursuant to Section 24.  The fees and expenses of the Accounting Firm pursuant
to this Section 2(b) shall be borne equally by Buyer and Seller.  The scope of
the disputes to be arbitrated by the Accounting Firm is limited to whether the
Statement was done in the manner prescribed in this Section 2(b).

 

The fees and disbursements of Buyer’s and Seller’s independent auditors and
attorneys incurred in connection with their review of the Statement shall be
borne by Buyer and Seller, respectively.

 

(ii) The Purchase Price shall be increased by the amount by which Closing
Modified Working Capital exceeds (A) $36,500,000, in the event that the Closing
occurs on or prior to November 30, 2003, or (B) $38,500,000, in the event that
the Closing occurs after such date (the Purchase Price as so increased shall
hereinafter be referred to as the “Adjusted Purchase Price”). If the Closing
Date Amount is less than the Adjusted Purchase Price, Buyer shall, within ten
(10) business days after the

 

4

--------------------------------------------------------------------------------


 

Statement becomes final and binding on the parties, make payment by wire
transfer to an account specified in writing by Seller, in immediately available
United States funds of the amount of such difference together with interest
thereon at a rate equal to the prime rate as set forth in the Money Rates
section of The Wall Street Journal, calculated on the basis of the actual number
of days elapsed, divided by 365, from the Closing Date to the date of payment.

 

(iii) The term “Closing Modified Working Capital” shall mean Assets minus
Liabilities. The term “Assets” shall mean the amounts that, as of the Closing
Date, correspond to the line items in the balance sheet dated December 31, 2002
that is a part of the Financial Statements (the “Balance Sheet”) under the
captions “Trade and Other Receivables, Net,” “Cash,” “Other Receivables,”
“Inventories,” and “Prepaid Expenses,” but not including any receivables owing
to the Company by any of its affiliates. The term “Liabilities” shall mean the
amounts that, as of the Closing Date, correspond to the line items in the
Balance Sheet under the captions “Accounts Payable” and “Accrued Expenses,” but
not including (A) any Accounts Payable or Accrued Expenses owing by the Company
to any of its affiliates or (B) any Taxes other than current non-income Taxes
not yet due and payable.  Closing Modified Working Capital shall be calculated,
subject to the exclusions described in the immediately preceding sentence, in
the same way, using the same accounting principles, methods, practices and
categories as were used by the Company in determining the amounts of such line
items on the Balance Sheet, in accordance with the notes thereto and United
States generally accepted accounting principles (“GAAP”).

 

(iv) Buyer agrees that following the Closing through the resolution of any
adjustment to the Purchase Price contemplated by this Section 2(b), it shall not
take any actions with respect to the accounting books and records of the Company
on which the Statement is to be based that would make it impossible or
impracticable to calculate Closing Modified Working Capital.

 

(v) During the period of time from and after the Closing Date through the
resolution of any adjustment to the Purchase Price contemplated by this Section
2(b), Seller shall, and Buyer shall cause the Company to, afford to Buyer and
Seller, respectively, and any accountants, counsel or financial advisers
retained by Buyer and Seller, respectively, in connection with any adjustment to
the Purchase Price contemplated by this Section 2(b) reasonable access during
normal business hours to all of such person’s properties, books, contracts,
personnel and records relevant to the adjustment contemplated by this Section
2(b) and the preparation of the Statement.

 

3. Conditions to Closing.

 

(a) Buyer’s Obligation. The obligation of Buyer to purchase and pay for the
Shares is subject to the satisfaction (or waiver by Buyer) as of the Closing of
the following conditions:

 

5

--------------------------------------------------------------------------------


 

(i) The representations and warranties of Seller made in this Agreement shall be
true and correct in all material respects, with respect to representations and
warranties not qualified by materiality, or in all respects, with respect to
representations and warranties qualified by materiality, as of the date hereof
and as of the Closing Date as though made as of such date, except to the extent
such representations and warranties expressly relate to a specified date that is
earlier than the date of this Agreement (in which case such representations and
warranties shall be deemed to have been made as of such earlier date), in each
case except for breaches that, individually or in the aggregate, could not have
a Company Material Adverse Effect.

 

(ii) Seller shall have performed or complied in all material respects with all
covenants and obligations required by this Agreement to be performed or complied
with by Seller by the time of the Closing.

 

(iii) Seller shall have delivered to Buyer a certificate dated the Closing Date
and signed by an authorized officer of Seller confirming the satisfaction of the
conditions set forth in Sections 3(a)(i) and (ii).

 

(iv) As of the Closing, there shall not be any injunction, judgment, order,
decree or ruling in effect issued by any federal, state, local or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality (a “Governmental
Entity”) restraining or prohibiting the consummation of the Acquisition.

 

(v) The waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”), shall have expired or been terminated. All
other authorizations, consents, orders or approvals of, or declarations or
filings with, or expirations of waiting periods imposed by, any Governmental
Entity that are necessary for the consummation of the Acquisition shall have
been obtained or filed or shall have occurred.

 

(vi) Buyer shall have received (A) a copy of the certificate of incorporation of
the Company certified by the Delaware Secretary of State, (B) a certificate of
good standing of the Company certified by the Delaware Secretary of State, (C) a
certificate of good existence of the Company certified by the South Carolina
Secretary of State and (D) a certificate of the secretary of the Seller dated as
of the Closing Date certifying (1) that the certificate of incorporation and
bylaws of the Seller and the Company attached thereto are true, correct, and
complete and in full force and effect, (2) as to the incumbency of officers
executing this Agreement, and (3) that this Agreement and the transactions
contemplated hereby have been duly authorized by all necessary corporate
actions.

 

(vii) Buyer shall have received the certificate or certificates representing the
Shares, duly endorsed to Buyer or accompanied by duly executed and witnessed
stock powers duly endorsed to Buyer in blank in proper form for transfer, with
appropriate transfer stamps, if any, affixed.

 

6

--------------------------------------------------------------------------------


 

(viii) (A) The security interests granted to Bank of America, N.A. by the
Company pursuant to the Security Agreement dated as of April 17, 2003, among the
Seller, each of the subsidiaries of the Seller from time to time party thereto,
and Bank of America, N.A. (the “Security Agreement”), shall have been released
together with any other Liens on the Shares or any assets of the Company; (B)
Buyer shall have received UCC termination statements, in form and substance
reasonably satisfactory to Buyer and its lenders and suitable for filing, in
respect of the security interests and Liens described in the immediately
preceding clause (A); and (C) the Guaranty Agreement dated as of April 17, 2003
among the Company, Bank of America, N.A. and the other parties thereto shall
have been terminated with respect to the Company, in form and substance
reasonably satisfactory to Buyer and its lenders.

 

(ix) Buyer shall have received each of the consents set forth on Schedule
3(a)(ix), and each such consent (A) shall not be subject to the satisfaction of
any condition that has not been satisfied or waived, (B) shall be in full force
and effect, and (C) shall be in form and substance reasonably satisfactory to
Buyer.

 

(x) Buyer shall have received each of the following documents, duly executed by
the parties thereto: (A) the estoppel certificates (dated no more than ten (10)
days prior to the Closing Date) referred to in Section 8(a); (B) the
non-disturbance agreements referred to in Section 8(a); (C) the landlord lien
waiver and consent referred to in Section 8(a); and (D) an affidavit of
non-foreign status of the Seller which complies with section 1445 of the Code.

 

(xi) Seller shall have executed and delivered a transition services agreement,
substantially in the form attached hereto as Exhibit C (the “Transition Services
Agreement”).

 

(xii)  Since the date hereof, there shall not have been any event, occurrence or
development that has resulted in, or could result in, a Company Material Adverse
Effect.

 

(xiii)  Seller shall have executed and delivered an assignment, in form and
substance reasonably acceptable to Buyer, assigning to the Company all invention
assignment agreements with individuals who contributed to the development of the
Company’s intellectual property and all such intellectual property
(collectively, the “IP Assignments”).

 

(xiv)  Seller shall have executed and delivered a sublicense, in form and
substance reasonably acceptable to Buyer, of the Seller’s rights under that
certain Supplier Agreement dated as of July 31, 1999 between Seller and the
Lemelson Medical, Education and Research Foundation (the “Sublicense”).

 

(xv)  Seller shall have executed and delivered a trademark assignment, in form
and substance reasonably satisfactory to Buyer, of the “JW Aluminum” mark (the
“Trademark Assignment”).

 

7

--------------------------------------------------------------------------------


 

(xvi)  Seller shall have terminated, in form and substance reasonably
satisfactory to Buyer, (A) all tax sharing agreements to which the Company is a
party or by which it is bound, and (B) the Administrative Services Agreement set
forth on Schedule 4(t), in each case such that the Company shall have no
liability or other obligations thereunder or in respect thereof.

 

(b) Seller’s Obligation. The obligation of Seller to sell and deliver the Shares
to Buyer is subject to the satisfaction (or waiver by Seller) as of the Closing
of the following conditions:

 

(i) The representations and warranties of Buyer and Guarantor made in this
Agreement shall be true and correct in all material respects, with respect to
representations and warranties not qualified by materiality, or in all respects,
with respect to representations and warranties qualified by materiality, as of
the date hereof and as of the Closing Date as though made as of such date,
except to the extent such representations and warranties expressly relate to a
specified date that is earlier than the date of this Agreement (in which case
such representations and warranties shall be deemed to have been made as of such
earlier date), in each case except for breaches that, individually or in the
aggregate, could not have a Buyer Material Adverse Effect. 

 

(ii) Buyer shall have performed or complied in all material respects with all
covenants and obligations required by this Agreement to be performed or complied
with by Buyer by the time of the Closing.

 

(iii) Buyer shall have delivered to Seller a certificate dated the Closing Date
and signed by an authorized officer of Buyer confirming the satisfaction of the
conditions in Sections 3(b)(i) and (ii).

 

(iv) As of the Closing, there shall not be any injunction, judgment, order,
decree or ruling in effect issued by any Governmental Entity restraining or
prohibiting the consummation of the Acquisition.

 

(v) The waiting period under the HSR Act shall have expired or been terminated.
All other authorizations, consents, orders or approvals of, or declarations or
filings with, or expirations of waiting periods imposed by, any Governmental
Entity that are necessary for the consummation of the Acquisition shall have
been obtained or filed or shall have occurred.

 

(vi) Seller shall have received the Closing Date Amount simultaneously with or
prior to the Closing.

 

(vii) Seller shall have received for each of Buyer and Guarantor, (A) a copy of
the certificate or articles of incorporation or equivalent constitutive
documents certified by the Delaware Secretary of State, (B) certificate of good
standing or active status certified by the Delaware Secretary of State, and (C)
a certificate of the secretary of each of Buyer and Guarantor dated as of the
Closing Date certifying (1)

 

8

--------------------------------------------------------------------------------


 

that the certificate or articles of incorporation and bylaws or equivalent
constitutive documents attached thereto are true, correct, and complete and in
full force and effect, (2) as to the incumbency of officers executing this
Agreement, and (3) that this Agreement and the transactions contemplated hereby
have been duly authorized by all necessary corporate actions.

 

4. Representations and Warranties Relating to Seller and the Company. Seller
hereby represents and warrants to Buyer that the statements contained in this
Section 4 are true and correct as of the date hereof and will be true and
correct as of the Closing Date:

 

(a) Authority. Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.  Seller has all requisite
corporate power and authority to enter into this Agreement and the Ancillary
Documents, to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.  The execution, delivery and
performance by Seller of this Agreement and the Ancillary Documents and the
consummation by Seller of the Acquisition and the other transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action (including without limitation the approval of Seller’s board of
directors), and no other action on the part of Seller or its stockholders is or
will be necessary to authorize the execution, delivery or performance of this
Agreement or the Ancillary Documents or the consummation of the Acquisition. 
Seller has duly executed and delivered this Agreement and as of the Closing will
have duly executed and delivered the Ancillary Documents and, assuming the due
authorization, execution and delivery hereof and thereof by Buyer, this
Agreement constitutes, and upon and after the Closing the Ancillary Documents
will constitute, Seller’s legal, valid and binding obligations, enforceable
against it in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general application
relating to or affecting creditors’ rights and to general equity principles.

 

(b) No Conflicts; Consents. Except as set forth in Schedule 4(b), the execution
and delivery by Seller of this Agreement and the Ancillary Documents does not,
and the consummation of the Acquisition and the other transactions contemplated
hereby and thereby and compliance by Seller with the terms hereof and thereof
will not, conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation or
imposition of any lien, mortgage, title defect, claim, encumbrance, security
interest, option, charge, easement or restriction of any kind (collectively,
“Liens”) upon the Shares, the Company or any of the properties or assets of the
Company under, any provision of (i) the certificate of incorporation or bylaws
of Seller or the Company, (ii) any note, bond, mortgage, indenture, deed of
trust, license, lease, contract or agreement, in each case whether written or
oral (“Contract”), to which Seller or the Company is a party or by which any of
their respective properties or assets are bound, or (iii) any Permit, any
judgment, order, injunction or decree (“Judgment”), or statute, law, ordinance,
rule, regulation or other pronouncement having the effect of law of any
Governmental Entity (“Law”) binding on Seller or the Company or their respective
properties or assets or the Shares.  Except as set forth in Schedule 4(b), no

 

9

--------------------------------------------------------------------------------


 

consent, approval, license, permit, order or authorization (“Consent”) of, or
registration, declaration or filing with, any Governmental Entity or third party
is required to be obtained or made by or with respect to Seller or the Company
in connection with the execution, delivery and performance of this Agreement or
the Ancillary Documents or the consummation of the Acquisition or the other
transactions contemplated hereby or thereby, other than (x) compliance with and
filings under the HSR Act, (y) compliance with and filings and notifications
under applicable Environmental Law and (z) those that are required to be made
solely by Buyer.

 

(c) The Shares. Except as set forth on Schedule 4(c), Seller has good and valid
title to the Shares, free and clear of any Liens. Assuming that Buyer has the
requisite power and authority to be the lawful owner of the Shares, upon
delivery to Buyer at the Closing of certificates representing the Shares, duly
endorsed by Seller for transfer to Buyer, and upon Seller’s receipt of the
Closing Date Amount, good and valid title to the Shares will pass to Buyer, free
and clear of any Liens, except for any Liens imposed by Buyer’s financing
sources.  Other than this Agreement, the Shares are not subject to any voting
trust agreement or agreement, arrangement, commitment or understanding
restricting or otherwise relating to the voting, dividend rights or disposition
of the Shares.

 

(d) Organization and Standing; Stock Ledger and Minutes. The Company is a
corporation organized, validly existing and in good standing under the laws of
the State of Delaware. The Company has full corporate power and authority
necessary to enable it to own, lease or otherwise hold its properties and assets
and to carry on its business as presently conducted. The Company is duly
qualified and in good standing to do business as a foreign corporation in each
jurisdiction in which the ownership, leasing or holding of its properties or the
conduct of its business makes such qualification necessary, except where the
failure to be so qualified and in good standing to do business as a foreign
corporation would not have a Company Material Adverse Effect.

 

Seller has prior to the execution of this Agreement delivered to Buyer true and
complete copies of the certificate of incorporation and bylaws, each as amended
to date, of the Company. The stock transfer books and the minute books of the
Company (which have been made available for inspection by Buyer prior to the
date hereof) are true and complete in all material respects.

 

(e) Capital Stock of the Company. The authorized capital stock of the Company
consists of one thousand (1,000) shares of common stock, $.01 par value per
share, all of which are duly authorized and validly issued and outstanding,
fully paid and non-assessable, and none of which were issued in violation of any
preemptive rights.  Seller is the record and beneficial owner of the Shares.
Except for the Shares, there are no shares of capital stock or other equity
securities of the Company outstanding. There are no outstanding warrants,
options, rights, “phantom” stock rights, agreements, convertible or exchangeable
securities or other commitments (other than this Agreement) pursuant to which
Seller or the Company is or may become obligated to issue, sell, purchase,
return or redeem any shares of capital stock or other securities of the Company.
There are no equity securities of the Company reserved for issuance for any
purpose. There are no outstanding bonds,

 

10

--------------------------------------------------------------------------------


 

debentures, notes or other indebtedness having the right to vote on any matters
on which stockholders of the Company may vote.

 

(f) Equity Interests. Except as set forth in Schedule 4(f), (i) the Company does
not directly or indirectly own any capital stock of or other equity interests in
any corporation, partnership, limited liability company or other person and (ii)
the Company is not a member of or participant in any partnership, joint venture,
limited liability company or other person.

 

(g) Financial Statements. Seller has delivered to Buyer an audited balance sheet
of the Company as at December 31, 2002 and December 31, 2001, including the
notes thereto, and the related audited statements of operations and accumulated
earnings and of cash flows for the fiscal years then ended, including the notes
thereto (collectively, the “Financial Statements”).  Such Financial Statements
are complete and correct in all material respects and fairly present the
financial condition and the results of operations and cash flows of the Company
as at the respective dates of and for the periods referred to in such Financial
Statements, all in accordance with GAAP, consistently applied. The Financial
Statements have been prepared from and are in accordance with the accounting
records of the Company.

 

(h) Tax Matters.

 

(i) Definitions. Seller and Company make the following representations and
warranties with respect to tax matters:

 

(A) The term “Group” shall mean, individually and collectively, (1) the Company,
(2) Seller, and (3) any entity as to which the Company may be liable for Taxes
incurred by such entity either as a successor or transferee, or pursuant to
Treasury Regulations Section 1.1502-6, or pursuant to any other provision of
federal, territorial, state, local, or foreign law, rule, or regulations;
provided, however, that such entity shall be a member of the Group only with
respect to Taxes (and the Returns with respect to such Taxes) as to which such
liability on the part of the Company may exist.

 

(B) The term “Taxes” or “Tax” shall mean all taxes, however denominated,
including any interest, penalties, or other additions to tax that may become
payable in respect thereof, imposed by any federal, territorial, state, local,
or foreign government or any agency or political subdivision of any such
government, which taxes shall include, without limiting the generality of the
foregoing, all income or profits taxes (including federal income taxes and state
income taxes), real property gains taxes, payroll and employee withholding
taxes, unemployment insurance taxes, social security taxes, sales and use taxes,
ad valorem taxes, value added taxes, excise taxes, franchise taxes, gross
receipts taxes, business license taxes, occupation taxes, real and personal
property taxes, stamp taxes, environmental taxes, transfer taxes, workers’
compensation, Pension Benefit Guaranty Corporation premiums and other
governmental, charges, and other obligations of the same

 

11

--------------------------------------------------------------------------------


 

or of a similar nature to any of the foregoing, which the Group is required to
pay, withhold, or collect.

 

(C) The term “Returns” shall mean all reports, estimates, declarations of
estimated tax, information statements and returns relating to, or required to be
filed in connection with, any Taxes, including information returns or reports
with respect to backup withholding and other payments to third parties.

 

(D) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(ii) Returns Filed and Taxes Paid. All material Returns required to be filed by
or on behalf of members of the Group have been duly filed and such Returns are
true, complete, and correct in all material respects.

 

Except as set forth on Schedule 4(h)(ii), all Taxes shown to be payable on the
Returns or on subsequent assessments with respect thereto have been paid in full
on a timely basis, and no other Taxes are payable by the Group with respect to
items or periods covered by such Returns (whether or not shown on or reportable
on such Returns) or with respect to any period prior to the date of this
Agreement other than Taxes not yet due and payable. Each member of the Group has
withheld and paid over all Taxes required to have been withheld and paid over,
and complied with all information reporting and backup withholding requirements,
including maintenance of required records with respect thereto, in connection
with amounts paid or owing to any employee, creditor, independent contractor, or
other third party. There are no Liens on any of the assets of the Company with
respect to Taxes, other than Liens for Taxes not yet due and payable or for
Taxes that a member of the Group is contesting in good faith through appropriate
proceedings and for which appropriate reserves have been established. No taxing
jurisdiction in which the Group does not file Returns has asserted that the
Group is required to file Returns in such jurisdiction.

 

(iii) Returns Furnished. Buyer has been furnished by the Company copies of all
federal and state income or franchise tax returns of or including the Company as
set forth on Schedule 4(h)(iii).

 

(iv) Tax Deficiencies; Audits; Statutes of Limitations. Except as set forth in
Schedule 4(h)(iv), there is no audit, either in progress or pending, by a
governmental or taxing authority with respect to any tax owed or alleged to be
owed by the Company; (B) no deficiencies exist or have been asserted in writing
with respect to Taxes of the Group, and no member of the Group has received
written notice that it has not filed a Return or paid Taxes required to be filed
or paid by it; and (C) no waiver or extension of any statute of limitations is
in effect with respect to Taxes or Returns of the Group.

 

(v) Tax Sharing Agreements. Except as set forth in Schedule 4(h)(v), the Company
is not (nor has it ever been) a party to any Tax sharing agreement and has not
assumed the Tax liability of any other person under contract.

 

12

--------------------------------------------------------------------------------


 

(vi) Tax Elections and Special Tax Status. The Company has not filed a consent
pursuant to the collapsible corporation provisions of Section 341(f) of the Code
(or any corresponding provision of state, local or foreign income tax law). No
member of the Group is a party to any safe harbor lease within the meaning of
Section 168(f)(8) of the Code, as in effect prior to amendment by the Tax Equity
and Fiscal Responsibility Act of 1982. No member of the Group is or has been a
United States real property holding corporation within the meaning of Section
897(c)(2) of the Code during the applicable period specified in Section
897(c)(1)(A)(ii) of the Code and Buyer is not required to withhold tax on the
purchase of the stock of the Company by reason of Section 1445 of the Code.
Seller is not a “foreign person” (as that term is defined in Section 1445 of the
Code).  The Company has not agreed to make, nor is it required to make, any
adjustment under Code Section 481 (a) by reason of a change in accounting method
or otherwise.

 

(i) Tangible Personal Property. The Company has good and marketable title to all
tangible personal property and assets purported to be owned by the Company that
are material to the conduct of the Company’s business, in each case, free and
clear of all Liens except (i) such as are set forth in Schedule 4(i), (ii)
mechanics’, carriers’, workmen’s, repairmen’s or other like Liens arising or
incurred in the ordinary course of business, that are not yet due and payable
and do not interfere with the use and enjoyment of any assets or properties of
the Company, (iii) Liens on personal property arising under original purchase
price conditional sales contracts and equipment leases with third parties
entered into in the ordinary course of business, (iv) Liens for Taxes that are
not yet due and payable, and (v) in the case of real property only, encumbrances
that are not violated and the existence of which, individually or in the
aggregate, does not render title to the subject property unmarketable or
materially impair, and could not reasonably be expected to materially impair,
the value or use and operation of the property subject thereto or affected
thereby (the Liens described in clauses (ii), (iii), (iv) and (v) above are
hereinafter referred to collectively as “Permitted Liens”).  Such personal
property and assets are in good repair and operating condition for their current
use, ordinary wear and tear excepted.  Except as set forth in this Agreement, no
representation or warranty is made as to the merchantability or fitness for any
particular purpose of such tangible personal property and assets.

 

This Section 4(i) does not relate to intellectual property, such items being the
subject of Section 4(j).

 

(j) Intellectual Property.  Schedule 4(j) identifies all patents and patent
applications, trademarks, trade names and service marks, whether registered or
unregistered, and registered copyrights and applications therefor and material
unregistered copyrights licensed to, or owned or used by, the Company, but does
not include off-the-shelf computer software. Except as set forth in Schedule
4(j), each item of Intellectual Property owned by the Company is free and clear
of all Liens. Except as set forth in Schedule 4(j), the Company owns, and the
Company has the right to use, execute, reproduce, display, perform, modify,
enhance, distribute, prepare derivative works of and sublicense, without payment
to any other person, all Intellectual Property, and the consummation of the
transactions contemplated hereby will not conflict with, alter or impair any
such rights.  The Company is not infringing or otherwise violating the
intellectual property rights of any other person.  Except as set forth in
Schedule 4(j), no Proceedings are pending or, to the knowledge of

 

13

--------------------------------------------------------------------------------


 

Seller, threatened against the Company by any person with respect to the
ownership, validity, enforceability, effectiveness or use of any Intellectual
Property or alleging that the Company is infringing or otherwise violating the
intellectual property rights of any third party. The Company has not, within the
past four (4) years, been involved in any Proceeding regarding the use,
ownership, validity, enforceability, effectiveness or exploitation of any
Intellectual Property.  To the knowledge of Seller, no person is currently
infringing or otherwise violating the Company’s rights in the Intellectual
Property.  Other than the logo described in Schedule 8(f), the Intellectual
Property comprises all intellectual property material to the conduct of the
Company’s business.

 

(k) Contracts. Except as set forth in Schedule 4(k), the Company is not a party
to or bound by any:

 

(i) employment, consulting, independent contractor or similar Contract;

 

(ii) employee collective bargaining Contract with any labor union;

 

(iii) Contract containing a covenant not to compete;

 

(iv) lease, sublease or similar Contract with any person under which the Company
is a lessor or sublessor of, or lessee or sublessee of, or makes available for
use to any person, any portion of any premises occupied by the Company;

 

(v) lease or similar Contract with any person under which (A) the Company is
lessee of any machinery, equipment, vehicle or other tangible personal property
owned by any person or (B) the Company is a lessor or sublessor of any tangible
personal property owned or leased by the Company;

 

(vi) Contracts or orders for the future purchase of materials, supplies or
equipment each of which involves payments in excess of Two Hundred Fifty
Thousand Dollars ($250,000.00);

 

(vii) license, sublicense, option or other Contract relating in whole or in part
to the Intellectual Property set forth in Schedule 4(j) (including any license,
sublicense or other Contract under which the Company is licensee or licensor or
sublicensee or sublicensor of any such Intellectual Property);

 

(viii) Contract under which the Company has borrowed any money from, or issued
any note, bond, debenture or other evidence of indebtedness to, any person or
any other note, bond, debenture or other evidence of indebtedness issued to any
person (other than the Company), or any guaranty of any of the foregoing;

 

(ix) Contract or other instrument under which the Company has, directly or
indirectly, made any advance, loan, extension of credit or capital contribution
to, or other investment in, any person;

 

(x)  Contract or instrument under which the Company has granted any power of
attorney;

 

14

--------------------------------------------------------------------------------


 

(xi) Contract to which the Company is a party or by or to which it or any of its
assets or business is bound providing for payments to or from the Company in
excess of Five Hundred Thousand Dollars ($500,000.00);

 

(xii) joint venture, partnership, limited liability company or similar Contract;

 

(xiii) Contract relating to the acquisition or disposition of any assets of the
Company, other than purchase orders and dispositions of inventory in the
ordinary course of business;

 

(xiv) confidentiality Contract;

 

(xv) Contract with any Governmental Entity; or

 

(xvi) any other Contract not made in the ordinary course of business.

 

Seller has heretofore made available to Buyer true and complete copies of each
Contract set forth on Schedule 4(k), including all amendments, waivers and
modifications thereto.  Each Contract set forth on Schedule 4(k) is a valid and
binding contract of the Company and is in full force and effect in accordance
with its terms, and neither the Company nor, to the knowledge of Seller, any
other party thereto, is in breach or default in any material respect
thereunder.  Without limiting the generality of the foregoing, the Company has
satisfied and is in compliance with all conditions to obtaining the benefits to
be provided to the Company pursuant to that certain Revitalization Agreement
dated as of June 6, 1996 between the South Carolina Advisory Coordinating
Counsel for Economic Development and the Company and that certain Fee Agreement
dated as of December 1, 2000 between Berkeley County, South Carolina and the
Company.

 

(l) Proceedings. Schedule 4(1) sets forth a list of all pending and, to the
knowledge of Seller, threatened actions, suits, claims, hearings, investigations
or other proceedings (“Proceedings”) against the Company or its properties,
assets, operations or businesses or against Seller in respect of the Company.
Except as set forth in Schedule 4(1), neither Seller nor the Company is a party
to, affected by or in default under any Judgment of any Governmental Entity or
arbitration tribunal issued against or respecting the Company or any of its
properties, assets, operations or business.

 

(m) Insurance. The insurance policies currently maintained with respect to the
Company and its assets and properties are listed in Schedule 4(m). Except as set
forth in Schedule 4(m), all such policies are in full force and effect, all
premiums due and payable thereon have been paid, and no notice of cancellation
or termination has been received with respect to any such policy. Each such
policy maintained by Seller for the benefit of the Company is so annotated on
Schedule 4(m).  Except as otherwise provided in Section 5(c), policies
maintained by Seller for the benefit of the Company will not cover the Company,
its assets, properties, employees or third parties for occurrences that take
place following the Closing (in the case of “occurrence” policies) or for claims
made following the Closing (in the case of “claims made” policies).

 

15

--------------------------------------------------------------------------------


 

(n) Benefit Plans.

 

(i) Schedule 4(n)(i) contains a complete list of each “employee pension benefit
plan” (as defined in Section 3(2) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”)) (a “Pension Plan”), “employee welfare benefit
plan” (as defined in Section 3(1) of ERISA) (a “Welfare Plan”), and each other
plan, arrangement or policy relating to stock options, stock purchases,
incentive compensation, deferred compensation, severance pay, plant closing
benefits, disability insurance, life insurance, health benefits, dependent care
assistance benefits or other employee benefits, in each case maintained,
sponsored, adopted or contributed to, or required to be maintained, sponsored,
adopted or contributed to, by the Company or Seller or any of their respective
affiliates for the benefit of any present or former officers, employees, agents,
directors or independent contractors of the Company (all the foregoing being
herein collectively called “Benefit Plans” and individually called a “Benefit
Plan”). Schedule 4(n)(i) identifies each Benefit Plan that is established,
maintained, sponsored, adopted or contributed to solely by the Company (the
“Company Benefit Plans”). Each Benefit Plan not so identified is herein referred
to as a “Seller Benefit Plan”. The Company has delivered or made available to
Buyer true, complete and correct copies of (i) each Benefit Plan, (ii) the most
recent annual report on Form 5500 filed with the Internal Revenue Service with
respect to each Benefit Plan (if any such report was required by applicable
Law), and (iii) each trust agreement and insurance or annuity contract or other
funding or financing arrangement relating to any Benefit Plan for which a
funding or financing arrangement is required by applicable Law.

 

(ii) Each Benefit Plan has been administered in all material respects in
accordance with its terms. The Company, and all the Benefit Plans are in
compliance in all material respects with the applicable provisions of ERISA, the
Code, all other applicable Laws and the terms of all applicable collective
bargaining agreements. There are no investigations by any Governmental Entity,
termination proceedings or other claims (except routine claims for benefits
payable under the Benefit Plans) or Proceedings pending against or involving any
Benefit Plan or asserting any rights to or claims for benefits under any Benefit
Plan that could give rise to any material liability.

 

(iii) The Company’s and Seller’s Pension Plans have received favorable
determination letters from the Internal Revenue Service to the effect that the
plan documents for such plans and related trusts satisfy the requirements to be
considered qualified and exempt from federal income taxes under Sections 401(a)
and 501(a), respectively, of the Code as in effect prior to the enactment of
“GUST” (General Agreement on Trade and Tariffs 1994, USERRA 1994, SBJPA 1996 and
TRA 97) and, to the knowledge of Seller, no event has occurred and no
circumstances exist that would be reasonably likely to result in the revocation
of any such favorable determination letter.

 

16

--------------------------------------------------------------------------------


 

(iv) The Company is not required, and has never been obligated within the past
five (5) years, to contribute to any “multiemployer plan” (as defined in Section
4001(a)(3) of ERISA), and there are no circumstances pursuant to which the
Company would have any liability with respect to any such plan.

 

(v) No Company Plan, other than the Pension Plan for Hourly Employees of JW
Aluminum at Mt. Holly, South Carolina (the “JW Hourly Pension Plan”) is subject
to Title IV of ERISA.  With respect to the JW Hourly Pension Plan (A) there has
been no “accumulated funding deficiency” within the meaning of section 302 of
ERISA or section 412 of the Code, (B) the “amount of unfunded benefit
liabilities” as determined using the plan’s actuarial assumptions for purposes
of ongoing funding obligations does not exceed zero, and (C) no “reportable
event” (within the meaning of section 4043 of ERISA), other than the
transactions contemplated by this Agreement, has occurred.  There is no direct,
contingent or secondary liability that has been incurred or is expected to be
incurred by the Company under Title IV of ERISA, other than for premiums payable
to the PBGC under Title IV of ERISA with respect to any Pension Plan.

 

(vi) Except as set forth in Schedule 4(n)(vi), no benefit under any Benefit
Plan, including without limitation any severance, employment or parachute plan
or agreement, will be established or become accelerated, vested or payable by
reason of any transaction contemplated by this Agreement, either alone or in
conjunction with another event (e.g., termination of employment).

 

(vii) The tax deductibility of any amount payable under any Benefit Plan to the
Company, Buyer or any of their affiliates will not be limited by operation of 
section 280G of the Code.

 

This Section 4(n) contains the sole and exclusive representations and warranties
of Seller with respect to all ERISA matters, and all matters relating to Benefit
Plans, if any.

 

(o) Compliance with Law and Environmental Law. (i) Except as set forth in
Schedule 4(o)(i): (A) the Company and the operation of its business is in
compliance in all material respects with all applicable Law; and (B) the Company
has received no written communication during the past two (2) years from a
Governmental Entity that alleges that the Company or its business is not in
compliance with any applicable Law.

 

(ii) Except as set forth in Schedule 4(o)(ii):

 

(A) The Company has obtained, holds and at all times in the past has held all
necessary Environmental Permits, and such Environmental Permits currently held
by the Company are identified on Schedule 4(q), and each such Environmental
Permit will remain valid and effective after the Closing without any notice to
or consent of any Governmental Entity.

 

(B) The Company and the operation of its business is and at all times in the
past has been in compliance in all material respects with all provisions of all
applicable Environmental Laws.

 

17

--------------------------------------------------------------------------------


 

(C) There are no past, pending or, to the knowledge of Seller, threatened claims
or Judgments in connection with or under any Environmental Law against the
Company, and, to the knowledge of Seller, there are no facts or circumstances
which could reasonably be expected to form the basis for any liability of the
Company under any Environmental Law.

 

(D) No Releases of Hazardous Substances have occurred at, from, in, to, on or
under any Site and no Hazardous Substances are present in, on, about or
migrating to or from any Site, in each case other than any Site that is Leased
Real Property.  To the knowledge of Seller, no Releases of Hazardous Substances
have occurred at, from, in, to, on or under any Site that is Leased Real
Property and no Hazardous Substances are present in, or, about or migrating to
or from any Site that is Leased Real Property.

 

(E) Neither the Company, any predecessors of the Company nor any entity
previously owned by the Company has transported or arranged for the treatment,
storage, handling, disposal or transportation of any Hazardous Substance to any
off-Site location which could result in any liability of the Company under any
Environmental Law.

 

(F) The Company has not, either expressly or by operation of Law, assumed or
undertaken, or agreed to assume or undertake, responsibility for any liability
or obligation of any other person, arising under or relating to Environmental
Laws, including without limitation any obligation for investigation, corrective
or remedial action.

 

(G) There have been no environmental investigations, studies, audits, tests,
reviews or other analyses conducted by, on behalf of, or which are in the
possession of, the Company, Seller or any representatives thereof, with respect
to any Site which have not been made available to the Buyer prior to execution
of this Agreement.

 

(H) There are no Sites owned, leased or operated by the Company within the past
ten (10) years.

 

(p) Employee and Labor Matters. (i) Except as set forth in Schedule 4(p)(i), (A)
none of the employees of the Company are represented by a labor union or
organization and the Company is not party to and does not have any obligation
under any collective bargaining agreement or other Contract with such a labor
union or organization, or any obligation to recognize or deal with any labor
union or organization, nor has it experienced any strike or material grievance,
claim of unfair labor practice or other collective bargaining dispute within the
past three (3) years, (B) no union organizational campaign is pending or, to the
knowledge of Seller, threatened with respect to the employees of the Company,
and no question concerning representation exists respecting such employees, (C)
there are no pending or, to the knowledge of Seller, threatened strikes,
slowdowns, work stoppages or lock-outs of any kind by or with respect to any
employees of the Company, (D) there are no

 

18

--------------------------------------------------------------------------------


 

pending, or, to the knowledge of Seller, threatened, charges against the Company
or any current or former employee of the Company before the Equal Employment
Opportunity Commission or any state or local agency responsible for the
prevention of unlawful employment practices and (E) the Company has received no
written notice during the past three (3) years of the intent of any Governmental
Entity responsible for the enforcement of labor or employment laws to conduct an
investigation of the Company.

 

(ii) A true and correct detailed list of all officers, directors and employees
of the Company, including without limitation names, positions and rates of
compensation, is set forth in Schedule 4(p)(ii).  The Company has at all times
properly classified each of its respective employees as employees and each of
its independent contractors as independent contractors, as applicable.  Except
as set forth in Schedule 4(n)(i) or 4(p)(ii), the Company has no obligation
under any employment, consulting or similar Contracts, employment policies or
retirement or employee benefit plans, arrangements or understandings, written or
otherwise, with any officer, director, employee or agent of the Company.

 

(iii) Except as set forth in Schedule 4(p)(iii):

 

(A) The Company and the operation of its business is and at all times in the
past has been in compliance in all material respects with all provisions of all
applicable OSHA Laws.

 

(B) There are no past, pending or, to the knowledge of Seller, threatened claims
or Judgments in connection with or under any OSHA Law against the Company, and,
to the knowledge of Seller, there are no facts or circumstances which could
reasonably be expected to form the basis for any liability of the Company under
any OSHA Law.

 

(C) The Company has not, either expressly or by operation of Law, assumed or
undertaken, or agreed to assume or undertake, responsibility for any liability
or obligation of any other person, arising under or relating to OSHA Laws,
including without limitation any obligation for investigation, corrective or
remedial action.

 

(q) Permits.

 

(i) Schedule 4(q) sets forth all governmental franchises, licenses, permits,
authorizations and approvals (collectively, the “Permits”) issued or granted to
the Company by Governmental Entities that are used or held for use in the use or
operation of the Company, its business or its material properties or material
assets as of the date of this Agreement. Except as set forth in Schedule 4(q),
(A) all Permits are validly held by the Company and the Company has complied and
is in compliance with all material terms and conditions thereof and (B) during
the past twelve (12) months, the Company has received no written notice of any
Proceedings relating to the revocation or modification of any such Permits.

 

19

--------------------------------------------------------------------------------


 

(ii) The Company possesses all Permits required in order for the Company to own
or hold under lease and operate the business of the Company as currently
conducted, and all Permits will remain in full force and effect immediately
following the Closing and will not be affected by or terminate or lapse by
reason of the Acquisition or the other transactions contemplated hereby.

 

(r) Real Property.

 

(i) Schedule 4(r) lists and describes briefly all real property that the Company
owns (such real property, together with all buildings, improvements, fixtures
and systems thereon and all easements and appurtenances relating thereto, the
“Owned Real Property”), including without limitation a legal description of each
such parcel of real property. With respect to each such parcel of Owned Real
Property:

 

(A) the Company has good and marketable fee simple title to the Owned Real
Property, free and clear of any Lien, except as set forth in item I on Schedule
4(r) and Addendum 1 to Schedule 4(r) and except for Permitted Liens.  The Liens
described in item I of Schedule 4(r) and Addendum 1 to Schedule 4(r) do not,
individually or in the aggregate, render title to the subject property
unmarketable or materially impair, and could not reasonably be expected to
materially impair, the value or use and operation of the Owned Real Property.

 

(B) there are no pending or, to the knowledge of Seller, threatened condemnation
proceedings, lawsuits, or administrative actions relating to the Owned Real
Property;

 

(C) except as set forth in item II on Schedule 4(r) (the “Company Leases”),
there are no leases, subleases, licenses, concessions, or other agreements,
written or oral, granting to any party or parties the right of use or occupancy
of any portion of the Owned Real Property;

 

(D) there are no outstanding options or rights of first refusal to purchase the
Owned Real Property, or any portion thereof or interest therein;

 

(E) the tax parcels comprising the Owned Real Property do not encompass or apply
to any other real property;

 

(F) the Company has not transferred any development rights applicable to any
Owned Real Property;

 

(G) there is no material construction at any parcel of Owned Real Property;

 

(H) neither Seller nor the Company is in default under any of the Permitted
Liens or any of the Liens set forth in item I on Schedule 4(r) or Addendum 1 to
Schedule 4(r);

 

20

--------------------------------------------------------------------------------


 

(I) the real property contained in the Owned Real Property is suitable for the
operation of the business conducted thereon, and the buildings, improvements,
fixtures and systems thereon are in good repair and operating condition,
ordinary wear and tear excepted;

 

(J) public utilities currently adequately serve all utility requirements of each
parcel of Owned Real Property;

 

(K) to Seller’s knowledge, the Owned Real Property, as a whole, does not rely on
any drainage, sewer, access, structural or other facilities located on any other
property not included in the same (except for normal easements granted to
utility providers and other entities for the provision of services to the Owned
Real Property) to fulfill any zoning, building code or other municipal or
governmental requirements, for structural support or to furnish to the same any
essential building systems or utilities.  To Seller’s knowledge, no building or
other improvement not included in a parcel of Owned Real Property relies on any
part of the same (except for normal easements granted to utility providers and
other entities for the provision of services to the Owned Real Property as
specified in item I on Schedule 4(r) and Addendum 1 to Schedule 4(r) to fulfill
any zoning, building code or other municipal or governmental requirement, for
structural support or the furnishing to such building or improvement of any
essential building systems or utilities; and

 

(L) the Owned Real Property is located in FEMA FIRM zone X.  No other portion of
any parcel of Owned Real Property is located in an area designated as a flood
zone by any Governmental Authority.

 

(ii) All leasehold interests of the Company under leases or subleases (or other
occupancy agreements) of real property (“Leased Real Property” and, together
with the Owned Real Property, the “Real Property”) are listed in items III and
IV of Schedule 4(r), which sets forth, with respect to each lease of Leased Real
Property (the “Real Property Leases” and, together with the Company Leases, the
“Leases”), the date thereof, the original parties thereto, the date of any
amendments or supplements thereto, as well as the address or location of the
Leased Real Property. True and complete copies of all Leases have been furnished
to Buyer, and all Leases are in full force and effect, are enforceable in
accordance with their terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting
creditors’ rights and to general equity principles, and are subject to no Liens,
other than Permitted Liens. The Company has not received any notice of any
material default thereunder, and the Company is not and, to the knowledge of
Seller, no other party is in default under, any Lease and no event has occurred
which, with the giving of notice or the passage of time, or both, would
constitute a material default under any of the Leases.  Neither the Company nor
Seller has assigned, pledged, hypothecated or otherwise transferred any Lease. 
The Company has not sublet all or any portion of any Leased Real Property and
the Company is in full possession thereof.  No landlord or tenant under any
Lease has

 

21

--------------------------------------------------------------------------------


 

exercised any option or right to (A) cancel or terminate such Lease or shorten
or lengthen the term thereof, (B) lease additional premises, (C) reduce or
relocate the premises demised by such Lease or (D) purchase any property.  No
security deposit under any Lease has been utilized by any landlord.  The Real
Property constitutes all real property material to the Company’s business.

 

(s) No Undisclosed Liabilities. Except as set forth in Schedule 4(s) and for
current liabilities incurred in the ordinary course of business since the date
of the Financial Statements, the Company has no liabilities or obligations of
any nature (whether known or unknown and whether absolute, accrued, contingent
or otherwise), except for liabilities reflected or reserved against in the
Financial Statements or disclosed in the footnotes thereto.

 

(t) Transactions with Affiliates. Except as set forth in Schedule 4(t), none of
Seller or its affiliates have, or since December 31, 2001 have had, any
Contract, business arrangement or relationship with the Company, and none of
Seller or its affiliates own, or since December 31, 2001 have owned,  any asset,
tangible or intangible, which is used in the business of the Company.

 

(u) Broker of Seller. With the exception of the fees and expenses payable to
Banc of America Securities, LLC, which shall be Seller’s sole responsibility,
the Seller is not a party to any agreement with any lender, broker or similar
person in connection with, and no such person is or will be entitled to any fee,
commission or other compensation on the basis of any act or statement made or
alleged to have been made by Seller, the Company or any of their respective
affiliates in connection with, the origin, negotiation, execution or performance
of this Agreement or the Acquisition.

 

(v) No Company Material Adverse Change.  Since December 31, 2002, there has been
no Company Material Adverse Change, and no event, occurrence or development that
could reasonably be expected to result in a Company Material Adverse Change.

 

(w) Absence of Certain Changes.  Except as set forth in the corresponding
subsection of Schedule 4(w), since December 31, 2002 the Company has conducted
its business in the ordinary course, and it has not:

 

(i) amended its certificate of incorporation or bylaws;

 

(ii) redeemed or otherwise acquired any shares of its capital stock or issued
any capital stock or any option, warrant or right relating thereto or any
securities convertible into or exchangeable for any shares of capital stock;

 

(iii) adopted or amended in any material respect any Benefit Plan of the
Company, except as required by applicable Law;

 

(iv) granted to any executive officer or employee of the Company any material
increase in compensation or benefits, except in the ordinary course of business;

 

22

--------------------------------------------------------------------------------


 

(v) incurred or assumed any liabilities, obligations or indebtedness for
borrowed money or guaranteed any such liabilities, obligations or indebtedness,
other than in the ordinary course of business;

 

(vi) granted any Lien other than a Permitted Lien;

 

(vii) except for intercompany transactions in the ordinary course of business
(including the transfer of all Company cash to the Seller) and payments under
any tax sharing agreement, paid, distributed, loaned or advanced any amount to,
or sold, transferred or leased any of its assets to, or entered into any
agreement or arrangement with, Seller or any of its affiliates;

 

(viii) made any change in any method of accounting or accounting practice or
policy other than those required under applicable accounting principles;

 

(ix) sold, leased or otherwise disposed of any of its assets which are material,
individually or in the aggregate, to the Company, except in the ordinary course
of business;

 

(x) entered into any material Contract outside the ordinary course of business;

 

(xi) made any material Tax election or change in any material Tax practice;

 

(xii) demolished or made any material alteration to any Real Property;

 

(xiii) acquired any equity interest in any person or any material property,
other than acquisitions of raw materials and equipment in the ordinary course of
business;

 

(xiv) other than in the ordinary course of business, modified, extended,
renewed, amended or terminated, or granted any waiver or exercised any right or
option under any material Contract; or

 

(xv) agreed, whether in writing or otherwise, to do any of the foregoing.

 

5. Covenants of Seller. Seller covenants and agrees as follows:

 

(a) Access. Prior to the Closing, Seller shall, and shall cause the Company to,
give Buyer and its representatives, employees, counsel and accountants
reasonable access (including access for conducting environmental assessments),
during normal business hours and upon reasonable notice, to the executive
officers, properties, books and records of the Company; provided, however, that
such access does not unreasonably disrupt the normal operations of Seller or the
Company.  Buyer shall indemnify and hold the Company and each of its officers,
directors, employees, stockholders, agents and representatives harmless from all
damage to property caused by the negligence or intentional misconduct of Buyer
or its officers, directors, employees, stockholders, agents and representatives
in connection with such access.

 

23

--------------------------------------------------------------------------------


 

(b) Ordinary Conduct. Except as set forth in Schedule 5(b), from the date of
this Agreement to the Closing, Seller shall cause the business of the Company to
be conducted in the ordinary course in substantially the same manner as
presently conducted and shall make reasonable efforts consistent with past
practices to preserve the Company’s relationships with customers, suppliers and
others with whom the Company deals and to keep its business and properties
substantially intact. Seller shall not, and shall not permit the Company to,
take any action that will, or that could reasonably be expected to, result in
any of the conditions to the Acquisition set forth in Section 3(a) not being
satisfied. In furtherance of but not in limitation of the foregoing, prior to
the Closing, Seller shall cause the Company to comply with all Laws applicable
to the Company, fulfill its obligations under its Contracts and maintain
insurance relating to the business as in effect on the date hereof. In addition,
except as set forth in Schedule 5(b) or otherwise expressly permitted by the
terms of this Agreement, Seller shall not permit the Company to do any of the
following without the prior written consent of Buyer, which will not be
unreasonably withheld:

 

(i) amend its certificate of incorporation or bylaws;

 

(ii) redeem or otherwise acquire any shares of its capital stock or issue any
capital stock or any option, warrant or right relating thereto or any securities
convertible into or exchangeable for any shares of capital stock;

 

(iii) adopt or amend in any material respect any Benefit Plan of the Company,
except as required by applicable Law;

 

(iv) grant to any executive officer or employee of the Company any material
increase in compensation or benefits, except in the ordinary course of business
consistent with past practice or as may be required under existing agreements
and except for any increases for which Seller shall be solely obligated;

 

(v) incur or assume any liabilities, obligations or indebtedness for borrowed
money or guarantee any such liabilities, obligations or indebtedness;

 

(vi) grant any Lien other than a Permitted Lien;

 

(vii) except for intercompany transactions in the ordinary course of business
(including the transfer of all Company cash to Seller) and payments under any
tax sharing agreement, pay, loan or advance any amount to, or sell, transfer or
lease any of its assets to, or enter into any agreement or arrangement with,
Seller or any of its affiliates;

 

(viii) make any change in any method of accounting or accounting practice or
policy other than those required under applicable accounting principles;

 

(ix) sell, lease, assign, transfer or otherwise dispose of any of its assets,
except in the ordinary course of business;

 

(x) except as otherwise permitted in this Section 5(b) above, enter into any
material Contract outside the ordinary course of business;

 

24

--------------------------------------------------------------------------------


 

(xi) make any material Tax election or change in any material Tax practice;

 

(xii) demolish or make any material alteration to any Real Property;

 

(xiii) acquire any equity interest in any person or any material property, other
than acquisitions of raw materials and equipment in the ordinary course of
business;

 

(xiv) except in the ordinary course of business, modify, extend, renew, amend or
terminate, or grant any waiver or exercise any right or option under any
material Contract; or

 

(xv) agree, whether in writing or otherwise, to do any of the foregoing.

 

(c) Insurance. After the Closing Date, Seller shall cause any third party
administrator who administered claims prior to the Closing Date on behalf of
Seller to continue to administer for the benefit of the Company, as to
occurrences and claims made prior to the Closing Date, all insurance programs
applicable to Company, its predecessors or its assets and properties in
accordance with the terms and conditions of such insurance programs in effect as
of the Closing Date.  The Company will be liable for and will pay all additional
associated costs that are charged by such third party administrator with respect
to such administrative activities related to the rights of the Company.  Seller
further agrees to cooperate with Buyer following the Closing Date, including
without limitation: (x) cooperating with Buyer in the prosecution of any claim
under any Insurance Policies and in connection with all reasonable requests of
Buyer in prosecuting such claims, including providing sworn testimony at the
reasonable request of the Buyer; and (y) preserving all documents and physical
evidence in its possession, custody or control that are necessary or desirable
for the prosecution of any such claims by Buyer, provided that Buyer shall
reimburse Seller for any out-of-pocket expenses that Seller incurs in connection
with such cooperation and document preservation.

 

(d) Liens. Seller shall take and cause the Company to take all necessary actions
to cause the termination, release and removal, on or prior to the Closing Date,
of all Liens on the Shares or, other than Permitted Liens, any of the assets or
properties of the Company, and the release of the Company from all liabilities
and obligations underlying any such Lien.

 

(e) No Solicitation.  From the date of this Agreement until the earlier of the
Closing or the termination of this Agreement pursuant to Section 15, the Seller
shall not, and shall cause its subsidiaries and its and their respective
stockholders, officers, directors, employees, agents, representatives and
advisors not to, (i) solicit, initiate or encourage any inquiry, proposal or
offer from any person relating to (A) any purchase, lease, pledge or other
acquisition of any material portion of the assets of the Company or of any
capital stock, equity interests or equity equivalents in the Company, whether by
any merger, consolidation, business combination, asset sale, stock issuance,
recapitalization, liquidation, dissolution, license or any other similar
transaction, or (B) any other transaction the consummation of which could
reasonably be expected to impair, impede, interfere with, prevent or materially
delay the Closing or dilute the benefits to Buyer of the transactions

 

25

--------------------------------------------------------------------------------


 

contemplated hereby (collectively, “Transaction Proposals”), (ii) agree to or
endorse any Transaction Proposal or (iii) enter into or participate in any
discussions or negotiations regarding any Transaction Proposal.

 

(f)                                    Intercompany Accounts.  On or prior to
the Closing, Seller shall, and shall cause its affiliates to, forgive, cancel or
otherwise terminate all amounts owing by the Company to Seller or any affiliate
thereof, or owing by Seller or any such affiliate to the Company, such that
there shall be no such amounts owing by or to the Company as of the Closing.

 

6. Representations and Warranties of Buyer.  Buyer hereby represents and
warrants to Seller that the statements contained in this Section 6 are true and
correct as of the date hereof and will be true and correct as of the Closing
Date:

 

(a) Authority. Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full corporate
power and authority and possesses all governmental franchises, licenses,
permits, authorizations and approvals necessary to enable it to own, lease or
otherwise hold its properties and assets and to carry on its business as
presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, have not had and could not reasonably be expected to have a material
adverse effect on the ability of Buyer to perform its obligations under this
Agreement or on the ability of Buyer to consummate the Acquisition and the other
transactions contemplated hereby (a “Buyer Material Adverse Effect”). Buyer has
delivered to Seller true and complete copies of its certificate or articles of
incorporation and bylaws, in each case as amended through the date of this
Agreement. Buyer has full power and authority to execute this Agreement and the
Ancillary Documents and to consummate the Acquisition and the other transactions
contemplated hereby and thereby. The execution and delivery by Buyer of this
Agreement and the Ancillary Documents and the consummation by Buyer of the
Acquisition and the other transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action. Buyer has duly executed and
delivered this Agreement and the Ancillary Documents and, assuming the due
authorization, execution and delivery hereof and thereof by Seller, this
Agreement constitutes, and upon and after the Closing the Ancillary Documents
will constitute, Buyer’s legal, valid and binding obligations, enforceable
against it in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general application
relating to or affecting creditors’ rights and to general equity principles.

 

(b) No Conflicts; Consents. The execution and delivery by Buyer of this
Agreement and the Ancillary Documents does not, and the consummation of the
Acquisition and the other transactions contemplated hereby and thereby and
compliance by Buyer with the terms hereof and thereof will not, conflict with,
or result in any violation of or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
person under, or result in the creation or imposition of any Lien upon any of
the properties or assets of Buyer or any of its subsidiaries under, any
provision of (i) the certificate or articles of

 

26

--------------------------------------------------------------------------------


 

incorporation or bylaws of Buyer or any of its affiliates, (ii) any Contract to
which Buyer or any of its affiliates is a party or by which any of their
respective properties or assets is bound or (iii) any Permit, Judgment or Law
applicable to Buyer or any of its affiliates or their respective properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and could not reasonably be
expected to have a Buyer Material Adverse Effect.  No consent of or
registration, declaration or filing with any Governmental Entity or third party
is required to be obtained or made by or with respect to Buyer or any of its
affiliates in connection with the execution, delivery and performance of this
Agreement or the Ancillary Documents or the consummation of the Acquisition or
the other transactions contemplated hereby or thereby, other than (A) compliance
with and filings under the HSR Act, (B) compliance with and filings under
applicable Environmental Laws, and (C) those that are required to be made solely
by Seller.

 

(c) Securities Act. The Shares purchased by Buyer pursuant to this Agreement are
being acquired for its own account for investment purposes only and not with an
intent or a view to the sale or distribution thereof within the meaning of
Section 2(11) of the Securities Act of 1933, as amended (the “Securities Act”),
and Buyer shall not offer to sell or otherwise dispose of the Shares so acquired
by it in violation of any of the registration requirements of the Securities
Act.

 

(d) Actions and Proceedings, etc. There are no (i) outstanding Judgments of any
Governmental Entity or arbitration tribunal against or affecting Buyer or any of
its affiliates, (ii) Proceedings pending or, to the knowledge of Buyer,
threatened against Buyer or any of its affiliates, or (iii) investigations by
any Governmental Entity which are pending or, to the knowledge of Buyer,
threatened against Buyer or any of its affiliates, and which, in the case of
each of clauses (i), (ii) and (iii), have had or could reasonably be expected to
have a Buyer Material Adverse Effect.

 

(e) No Financing Needed. Buyer covenants, represents and warrants that Buyer has
received binding commitment letters from General Electric Capital Corporation
and OCM Mezzanine Fund, L.P., which are currently in effect and copies of which
have been provided to Seller.

 

(f) Disclaimer Regarding Projections.  In connection with Buyer’s investigation
of the Company, the Buyer has received from the Seller and its affiliates and
agents certain projections and other forecasts, including, without limitation,
projected financial statements, cash flow items, certain business plan
information and other data related to the Company.  Buyer acknowledges that (i)
there are uncertainties inherent in attempting to make such projections,
forecasts and plans and, accordingly, it is not relying on them, (ii) Buyer is
familiar with such uncertainties and is taking full responsibility for making
its own evaluation of the adequacy and accuracy of all projections, forecasts
and plans so furnished to it, and (iii) Buyer shall have no claim against Seller
or such affiliates or agents with respect to any of the foregoing.  Accordingly,
Buyer acknowledges that the Seller has made no representation or warranty with
respect to such projections and other forecasts and plans.

 

27

--------------------------------------------------------------------------------


 

(g) Broker of Buyer. The Buyer is not a party to any agreement with any lender,
broker or similar person in connection with, and no such person is or will be
entitled to any fee, commission or other compensation on the basis of any act or
statement made or alleged to have been made by Buyer in connection with the
origin, negotiation, execution or performance of this Agreement or the
Acquisition.

 

7. Covenants of Buyer. Buyer covenants and agrees as follows:

 

(a) Confidentiality. Buyer acknowledges that the information being provided to
it in connection with the Acquisition and the consummation of the other
transactions contemplated by this Agreement is subject to the terms of a
confidentiality agreement dated July 8, 2003 between Buyer and Seller (the
“Confidentiality Agreement”), the terms of which are incorporated herein by
reference. Effective upon, and only upon, the Closing, the Confidentiality
Agreement shall terminate with respect to information relating to the Company;
provided, however, that Buyer acknowledges that any and all other information
provided to it by Seller or Seller’s representatives shall remain subject to the
terms and conditions of the Confidentiality Agreement after the Closing Date and
that Seller shall be entitled to the benefits of the Confidentiality Agreement
without giving effect to any waivers, amendments or other modifications thereto
not agreed to in writing by Seller. Notwithstanding anything else in this
Agreement to the contrary (including without limitation this Section 7(a) and
Section 9(h)), each party hereto (and each employee, representative or other
agent of any party) may disclose to any and all persons, without limitation of
any kind, the tax treatment and tax structure of the transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
that are or have been provided to any party (or to any employee, representative
or other agent of any party) relating to such tax treatment or tax structure;
provided, however, that this authorization of disclosure shall not apply to
restrictions reasonably necessary to comply with securities laws. The
authorization set forth in the immediately preceding sentence is not intended to
permit disclosure of any other information including, without limitation, (i)
any portion of any materials to the extent not related to the tax treatment or
tax structure of such transactions, (ii) the identities of participants in such
transactions, (iii) any pricing information, (iv) any financial information or
(vi) any other term or detail not related to the tax treatment or tax structure
of such transactions.  This authorization of disclosure is retroactively
effective immediately upon commencement of the first discussions regarding the
transactions contemplated hereby.

 

(b) No Additional Representations. Buyer acknowledges that it and its
representatives have been permitted access to the books and records, facilities,
equipment, Tax Returns, contracts, insurance policies (or summaries thereof) and
other properties and assets of the Company which it and its representatives have
desired or requested to see and/or review, and that it and its representatives
have had an opportunity to conduct a due diligence investigation of the Company
and meet with the officers and employees of the Company to discuss the
businesses and assets of the Company. Notwithstanding such rights of access,
Buyer has the right to rely fully upon the representations, warranties,
covenants and agreements of the Seller contained in this Agreement. Buyer
acknowledges that none of Seller, the Company or any other person has made any
representation or warranty, expressed

 

28

--------------------------------------------------------------------------------


 

or implied, as to the accuracy or completeness of any written or oral
information regarding the Company furnished or made available to Buyer and its
representatives, except as expressly set forth in Section 4 of this Agreement or
the Schedules thereto, and none of Seller, the Company or any other person shall
have or be subject to any liability to Buyer or any other person resulting from
the distribution to Buyer, or Buyer’s review or use of, such written or oral
information, and any information, documents or material made available to Buyer
in certain “data rooms,” management presentations or in any other form in
expectation of the transactions contemplated hereby.

 

(c) Obligation to Pay Certain Fees. Buyer agrees to pay all filing fees and
similar expenses incurred in connection (i) with the filings required under the
HSR Act and (ii) any other filings to be made by Buyer with any Governmental
Entity pursuant to applicable Law.

 

8. Additional Covenants.

 

(a) Consents. As soon as practicable after execution of this Agreement, Seller
shall cause the Company to: (i) obtain any necessary consent, approval or
authorization of any person as is required to be obtained, made or given to
consummate the transactions contemplated by this Agreement, including without
limitation, any authorizations, consents or approvals set forth in Schedule
3(a)(ix); (ii) obtain non-disturbance agreements reasonably satisfactory to
Buyer and its lenders, with respect to the properties listed under item III and
IV on Schedule 4(r) hereto from each holder of a mortgage, deed of trust or
ground or underlying lease encumbering such properties; (iii) obtain estoppel
certificates reasonably satisfactory to Buyer and its lenders, with respect to
the properties listed under items III and IV on Schedule 4(r) from each landlord
under a Real Property Lease respecting such properties; (iv) obtain landlord
lien waivers and consents in favor of Buyer’s lenders, reasonably satisfactory
to Buyer and its lenders, with respect to the properties listed under items III
and IV on Schedule 4(r); and (v) promptly deliver to Buyer a copy of any notice
sent or received under any Contract. Prior to and following the Closing, Seller
shall, and prior to the Closing shall cause the Company to, use reasonable
efforts to cooperate with Buyer, upon the request of Buyer, in connection with
Buyer obtaining any such consents and waivers; provided, however, that such
cooperation shall not include any requirement of Seller or any of its affiliates
(including, prior to the Closing, the Company) to expend money, commence or
participate in any litigation or offer or grant any material accommodation
(financial or otherwise) to any third party. If any such consent or waiver shall
not be obtained before or at the Closing, then until such consent or waiver is
obtained, Seller shall cooperate with Buyer in any reasonable arrangement
designed to provide Buyer with the benefits intended to be acquired by Buyer
pursuant to the transactions contemplated by this Agreement, including, in the
case of Contracts, enforcement for the account of Buyer or the Company, as
applicable, of any and all rights against any other party to such Contract
arising out of the breach, nonfulfillment or cancellation thereof by such other
party or otherwise.

 

(b) Cooperation. Buyer and Seller shall cooperate with each other, and shall
cause their officers, employees, agents, auditors and representatives to
cooperate with each other, for so long as services are being provided pursuant
to the Transition Services Agreement, to

 

29

--------------------------------------------------------------------------------


 

ensure the orderly transition of the Company from Seller to Buyer and to
minimize any disruption to the respective businesses of Seller, Buyer or the
Company that might result from the transactions contemplated hereby. After the
Closing, upon reasonable written notice, Buyer and Seller shall furnish or cause
to be furnished to each other and their employees, counsel, auditors and
representatives access, during normal business hours, such information and
assistance relating to the Company as is reasonably necessary for financial
reporting and accounting matters, the preparation and filing of any Tax Returns
or forms or the defense of any Tax claim or assessment, worker’s compensation
claims and insured claims relating to periods prior to the Closing. Each party
shall reimburse the other for reasonable out-of-pocket costs and expenses
incurred in assisting such party pursuant to this Section 8(b).  Neither party
shall be required by this Section 8(b) to take any action that would
unreasonably interfere with the conduct of its business or unreasonably disrupt
its normal operations (or, in the case of Buyer, the business or operations of
the Company).

 

(c) Publicity. Seller and Buyer agree that, from the date hereof through the
Closing Date, no public release or announcement concerning the transactions
contemplated by this Agreement shall be issued by either party without the prior
consent of the other party (which consent shall not be unreasonably withheld);
provided, however, that any release or announcement required by applicable Law
or the rules or regulations of any United States or foreign securities exchange
may be made by a party provided that such party shall allow the other party a
reasonable time under the circumstances to comment on such release or
announcement in advance of such issuance. Seller and Buyer shall issue a joint
announcement concerning the transactions contemplated by this Agreement to the
Company’s employees and customers and suppliers of the Company.

 

(d) Antitrust Notification. Each of Seller and Buyer shall, as promptly as
practicable and before the expiration of any relevant legal deadline, but in no
event later than ten (10)  business days following the execution and delivery of
this Agreement, file with (i) the United States Federal Trade Commission (the
“FTC”) and the United States Department of Justice (the “DOJ”) the notification
and report form, if any, required for the transactions contemplated hereby and
any supplemental information requested in connection therewith pursuant to the
HSR Act, which forms shall specifically request early termination of the waiting
period prescribed by the HSR Act, and (ii) any other Government Entity any other
filings, reports, information and documentation required for the transactions
contemplated hereby pursuant to any other antitrust or competition law or
regulation.  Each of Buyer and Seller shall furnish to the other’s counsel such
necessary information and reasonable assistance as the other may request in
connection with its preparation of any filing or submission which is necessary
under the HSR Act and any antitrust or competition law or regulation. Buyer and
Seller shall keep each other apprised of the status of any communications with,
and any inquiries or requests for additional information from, the FTC and the
DOJ and any other Governmental Entity and shall comply promptly with any such
inquiry or request.  Each of Seller and Buyer shall use all reasonable efforts
to obtain any clearance required under the HSR Act for the Acquisition;
provided, however, that Buyer shall be solely responsible for any filing fees
payable under the HSR Act.

 

(e) Records. On the Closing Date, Seller shall deliver or cause to be delivered
to Buyer all agreements, documents, books, records and files relating to the
business and

 

30

--------------------------------------------------------------------------------


 

operations of the Company (collectively, “Records”), if any, in the possession
of Seller to the extent not then in the possession of the Company, subject to
the following exceptions:

 

(i) Buyer recognizes that certain Records may contain incidental information
relating to the Company or may relate primarily to affiliates or divisions of
Seller other than the Company, and that Seller may retain such Records and shall
provide copies of the relevant portions thereof to Buyer;

 

(ii) Seller may retain all Records prepared in connection with the Acquisition,
including bids received from other parties and analyses relating to the Company;
and

 

(iii) Seller may retain any Tax Returns, work papers and forms, and Buyer shall
be provided with copies of such Tax Returns, work papers and forms.

 

(f) Use of the “Walter Industries,” “Walter Industries, Inc.” and “Jim Walter”
Names and Logos. Except as set forth in this Section 8(f), no interest in or
right to use the names “Walter Industries,” “Walter Industries, Inc.” or “Jim
Walter” or any logo or trademark incorporating the names “Walter Industries,”
“Walter Industries, Inc.” or “Jim Walter,” including the logo described in
Schedule 8(f) (collectively, the “Retained Names and Marks”) is being
transferred to Buyer pursuant to the transactions contemplated hereby or will be
retained by the Company, and the use of any and all of the Retained Names and
Marks in connection with the use and operation of the Company will cease
promptly following the Closing Date. Buyer, promptly following the Closing Date,
will remove or obliterate or cause the removal or obliteration of all the
Retained Names and Marks from the Company’s signs, purchase orders, invoices,
sales orders, labels, letterheads, shipping documents, and other items and
materials, and will not put into use after the Closing Date any such items and
materials not in existence on the Closing Date that bear any Retained Names or
Marks or any name, mark or logo similar thereto; provided, however, that Buyer
shall not be required to remove or obliterate or cause the removal or
obliteration of the Retained Names and Marks from the books and records of the
Company.  Notwithstanding the foregoing, Seller hereby grants to the Company for
six (6) months following the Closing a royalty-free, fully paid-up, worldwide,
non-exclusive license to use the logo described on Schedule 8(f) solely for the
purpose of utilizing packaging, labels, letterhead, envelopes, promotional and
marketing materials and other inventory bearing such logo and owned by the
Company as of the Closing.

 

(g) Reasonable Efforts.  Each of the parties hereto shall use its reasonable
best efforts to take, cause to be taken, and do, or cause to be done, all things
necessary, proper or advisable to consummate the Acquisition and the
transactions contemplated hereby.

 

(h) Confidentiality. From and after the Closing Date, Seller shall, and shall
cause its affiliates and their respective officers, directors, employees and
advisors (collectively, the “Recipients”) to, keep confidential any information
relating to the Company, except for any such information that (i) is available
to the public on the Closing Date, (ii) thereafter becomes available to the
public other than as a result of a disclosure by any of the Recipients or (iii)
is or becomes available to a Recipient on a non-confidential basis from a source
that to the Recipient’s knowledge is not prohibited from disclosing such
information

 

31

--------------------------------------------------------------------------------


 

to such Recipient by a legal, contractual or fiduciary obligation to any other
person.  Should a Recipient be required to disclose any such information in
response to a court order or as otherwise required by Law or administrative
process, it shall inform Buyer in writing of such request or obligation as soon
as possible after it is informed of it and, if possible, before any information
is disclosed, so that a protective order or other appropriate remedy may be
obtained.  If a Recipient is obliged to make the disclosure, it shall only make
the disclosure to the extent to which it is so obliged but not further or
otherwise.  Nothing in this Section 8(h) shall interfere with Seller’s normal
reporting obligations under the Securities Act and the Securities Exchange Act
of 1934.

 

9. Employee Benefit Plans.

 

(a) Retention of Liability.  Effective immediately prior to the Closing, Seller
shall have taken all steps necessary to (i) except as otherwise provided in this
Section 9, terminate the Company’s participation in all Seller Benefit Plans in
compliance with applicable Law; (ii) assume sponsorship of the JW Hourly Pension
Plan; (iii) provide all required notices in connection therewith; and (iv)
prepare and execute all necessary documents, and make all necessary regulatory
filings, forms and approval requests in connection therewith, all in compliance
with the requirements of ERISA and the Code, and any other applicable laws. 
Neither Buyer nor any affiliate thereof shall adopt, become a sponsoring
employer under, or have any obligation under or with respect to any Seller
Benefit Plan or the JW Hourly Pension Plan.  Seller shall retain all liabilities
with respect to all Seller Benefit Plans and the JW Hourly Pension Plan.

 

(b) Transition Services.  Upon or as soon as practicable following the Closing,
Buyer shall cause the Company to use its reasonable best efforts put in place
appropriate benefit plans providing for death, disability, and/or health
benefits for Company employees (the “Company Welfare Plans”).  Until such
Company Welfare Plans are put in place, but in no event beyond March 31, 2004,
Seller shall permit the Company to continue to participate in the Seller Benefit
Plans in which the Company participated prior to the Closing that provide death,
disability and health benefits.  With respect to any such Seller Benefit Plan,
the period of any such continued participation is hereinafter referred to as the
“Transition Services Period”.  Seller shall charge the Company for the cost of
such continued participation during the Transition Services Period, which cost
shall be calculated in a manner that is consistent with the manner that such
cost was allocated to the Company prior to the Closing for purposes of the
Financial Statements.

 

(c) Welfare Coverage.  Buyer and the Company shall (A) waive all limitations as
to preexisting conditions, exclusions and waiting periods with respect to
participation and coverage requirements applicable to the employees of the
Company under the Company Welfare Plans in which the Company’s employees and
their dependents, participate as of the end of the Transition Services Period to
the extent satisfied or waived under the applicable Seller Benefit Plan
immediately prior to the end of the Transition Services Period and (B) provide
each employee of the Company credit for any co-payments and deductibles paid
prior to the end of the Transition Service Period in the calendar year in which
the end of the Transition Service Period occurs, or, if later, in the calendar
year in which the Company employees and their dependents, commence participation
in the applicable Company

 

32

--------------------------------------------------------------------------------


 

Welfare Plan for purposes of satisfying any applicable deductible or
out-of-pocket requirements under any Company Welfare Plan in which the employees
are eligible to participate from and after the end of the Transition Service
Period. With respect to Company employees and their dependents, Buyer and the
Company shall be responsible in accordance with the Company Welfare Plans for
all claims incurred after the later of the Closing Date or the end of any
applicable Transition Services Period, and Seller shall be responsible in
accordance with all Seller Benefit Plans for all claims incurred on or before
the later of the Closing Date or the end of any applicable Transition Services
Period.  In addition, Buyer and the Company shall be responsible in accordance
with the Company’s workers compensation program for all claims incurred after
the Closing Date, and Seller shall be responsible in accordance with Seller’s
workers compensation program for all claims incurred on or before the Closing
Date.  For purposes of the foregoing, a medical or dental claim shall be
considered incurred when the medical services are rendered or medical supplies
are provided, and not when the condition arose.  A claim resulting in short-term
or long-term disability benefits shall be considered incurred when the employee
is first absent from work as a result of the injury or condition giving rise to
such claim, a workers compensation claim shall be considered incurred when the
claim is formally reported, and a death benefit claim shall be considered
incurred when death occurs.  A workers’ compensation claim shall be considered
formally reported on the earlier of the date the employee has provided a written
claim to the employer, or the date reflected in the employee’s personnel file on
which the employee orally reported to the employer that he or she would be
filing a workers’ compensation claim.

 

(d) WARN.  Buyer shall be responsible for any obligations under the Worker
Adjustment and Retraining Notification Act of 1988 (“WARN”) for any actions
taken by the Buyer or the Company on or after the Closing Date with regard to
any site of employment, facility, operating unit or employee affected by this
Agreement.

 

(e) Pension Credit.  Prior to the Closing, Seller shall have taken all steps
necessary to cause all Company employees who, immediately prior to the Closing,
were participants in either the JW Hourly Pension Plan or the Pension Plan for
Salaried Employees of Walter Industries, Inc. Subsidiaries, Divisions and
Affiliates (the “Salaried Pension Plan”) to receive an additional benefit
accrual thereunder that assumes that pensionable services were rendered through
December 31, 2003.

 

(f) Full Vesting.  Prior to the Closing, Seller shall have taken all steps
necessary to cause each Company employee listed on Schedule 9(f) to become fully
vested, as of the Closing, in all stock options granted pursuant to any Seller
Benefit Plan.

 

(g) Early Retirement Benefit. Seller shall amend the Salaried Pension Plan (if
necessary), and/or take any other actions necessary to (i) provide that any
salaried employee of the Company, who, as of the Closing Date is eligible to
receive the Special Early Retirement Pension (as defined in the Salaried Pension
Plan) at the time of the Closing will be entitled to commence such benefit
(rather than the Deferred Vested Pension (as defined in the Salaried Pension
Plan)) to the extent permitted by ERISA or any other applicable Law, at such
future date as the employee terminates employment from the Company, Buyer

 

33

--------------------------------------------------------------------------------


 

and its affiliates, and (ii) as to each person listed on Schedule 9(g), treat
post-Closing service with the Company, Buyer or its affiliates as service with
Seller for purposes of determining such person’s entitlement to the Special
Early Retirement Pension, and allow such person to commence such benefit (rather
than the Deferred Vested Pension) at such future date as the employee terminates
employment from the Company, Buyer and its affiliates following the date such
person satisfies the age and service requirements therefor.

 

(h) Retiree Health Coverage.  Seller shall amend its retiree health plan under
the Group Benefits Plan for Salaried Employees (if necessary), and/or take any
other actions necessary to (i) provide that salaried employees rendering
services to the Company at the Closing Date who have, as of the Closing Date,
satisfied the plan’s eligibility to commence retiree health benefits on the
basis of early or normal retirement will be entitled to commence such retiree
health coverage under the plan at such future date as the employee terminates
employment from the Company and Buyer and its affiliates, and (ii) as to each
person listed on Schedule 9(g), treat post-Closing service with the Company,
Buyer or its Affiliates as service with Seller for purposes of determining such
person’s entitlement to retiree health benefits and allow such persons who by
reason thereof satisfy the plan’s eligibility to commence retiree health
benefits on the basis of early or normal retirement, to commence such retiree
health coverage under the plan at such future date as the employee terminates
employment from the Company and Buyer and its Affiliates.  From and after the
Closing Date, Seller shall continue to provide the retiree health benefits to
employees described in this Section 9(h) to the same extent that Seller provides
such benefits to salaried retirees of Seller who retire under similar
circumstances.  This paragraph shall not limit any right Seller may have to
terminate or modify the retiree medical benefits for all similarly situated
retirees.

 

(i) Bonus Payment. Seller shall make a payment to each person listed on Schedule
9(i) in an amount equal to $60,000, within five business days after Buyer or its
affiliates have notified Seller that the person has, on or prior to December
31,  2006, attained an age and/or completed a period of years of service (taking
into account service with both the Buyer and its affiliates and the Seller and
its affiliates) that, when taken together, equals 80.  Seller shall assume
responsibility for any and all applicable payroll, withholding and reporting
obligations with respect to such payments.

 

(j) Certain Information.  On and after the Closing Date, the Company and Buyer
shall provide employment information and information as to welfare benefit
coverage and retirement benefit coverage to Seller as to employees who continue
employment with Company or Buyer following Closing, as is reasonably requested
by Seller for the purpose of administering retirement and welfare benefits for
such employees under Seller Benefit Plans to the extent permitted under
applicable law.  Seller shall provide Buyer or its affiliates with such
employment information as may be necessary to effectuate the provisions of this
Section 9.

 

(k) No Employee Rights.  Nothing in this Section 9, express or implied, shall
confer upon any Company employee, or legal representative or beneficiary
thereof, any rights or remedies, including any right to employment or continued
employment for any specified period, or compensation or benefits of any nature
or kind whatsoever under this Agreement.

 

34

--------------------------------------------------------------------------------


 

Nothing in this Section 9, expressed or implied, shall be construed to prevent
Buyer or its affiliates from terminating or modifying to any extent or in any
respect any benefit plan that the Buyer or its affiliates may establish or
maintain.

 

(l) HIPPA.  Buyer agrees to comply in all respects with the requirements of
HIPPA and to cause Company employees to cooperate with Seller with respect to
any protected health information that Company employees possess with respect to
any Seller Benefit Plan, to the extent required by HIPPA or by the terms of the
HIPPA privacy amendment contained in the Seller’s self-insured group health
plan.

 

10. Further Assurances. From time to time, as and when requested by either party
hereto, the other party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions, as such other party may reasonably
deem necessary or desirable to consummate the transactions contemplated by this
Agreement and the Ancillary Documents.

 

11. Indemnification.  (a) Tax Indemnification. Seller shall indemnify Buyer and
its officers, directors, shareholders, employees, agents and affiliates against
and hold them harmless from (i) to the extent not specifically reflected as a
Liability in the Statement that is final and binding on the parties hereto
pursuant to Section 2 or the supporting schedules thereto, all liability for
Taxes of the Company for all taxable periods of the Company ending on or before
the Closing Date and the portion ending on the Closing Date of any taxable
period of the Company that includes (but does not end on) such day (a
“Pre-Closing Tax Period”), (ii) all liability (as a result of Treasury
Regulation Section 1.1502-6(a) or otherwise) for Taxes of Seller or any other
corporation which is or has been affiliated with Seller (other than the Company)
or the Company, (iii) any breach of any representation or warranty contained in
Section 4(h) or any obligation of Seller contained in Section 12, and (iv) all
liability for reasonable legal, accounting and other advisor, consultant or
expert fees and expenses attributable to any item in clause (i), (ii) or (iii)
above.  Notwithstanding the foregoing, Seller shall not indemnify and hold
harmless Buyer and its affiliates from any liability for Taxes attributable to
any action taken after the Closing by Buyer described in Section 12(h).

 

Buyer shall, and shall cause the Company to, indemnify Seller and its affiliates
and its officers, directors, shareholders, employees and agents and hold them
harmless from (i) all liability for Taxes of the Company for any taxable period
ending after the Closing Date (except to the extent such taxable period began
before the Closing Date, in which case Buyer’s indemnity will cover only that
portion of any such Taxes that are not for the Pre-Closing Tax Period), (ii) all
liability for Taxes attributable to an act of Buyer described in Section 12(h)
and (iii) all liability for reasonable legal, accounting and other advisor,
consultant or expert fees and expenses attributable to any item in clause (i) or
(ii) above.

 

In the case of any taxable period that includes (but does not end on) the
Closing Date (a “Straddle Period”), Taxes of the Company for the Pre-Closing Tax
Period shall be computed as if such taxable period ended as of the close of
business on the Closing Date. Seller’s indemnity obligation in respect of Taxes
for a Straddle Period shall initially be effected by its payment to Buyer of the
excess of (x) such Taxes for the Pre-Closing Tax

 

35

--------------------------------------------------------------------------------


 

Period over (y) the amount of such Taxes for the Pre-Closing Period paid by
Seller or any of the affiliates (other than the Company) at any time plus the
amount of such Taxes paid by the Company on or prior to the Closing Date. Seller
shall initially pay such excess to Buyer within thirty (30) days after the
Return, report or form with respect to the final liability for such Taxes is
required to be filed (or, if later, is actually filed). If the amount of such
Taxes paid by Seller or any of its affiliates (other than the Company) at any
time plus the amount of such Taxes paid by the Company on or prior to the
Closing Date exceeds the amount payable by Seller pursuant to the preceding
sentence, Buyer shall pay to Seller the amount of such excess within thirty (30)
days after the Return or form with respect to the final liability for such Taxes
is required to be filed. The payments to be made pursuant to this paragraph by
Seller or Buyer with respect to a Straddle Period shall be appropriately
adjusted to reflect any final determination with respect to Straddle Period
Taxes.

 

(b) Other Indemnification by Seller. Subject to the limitations otherwise set
forth in Section 11, Seller shall indemnify Buyer and its officers, directors,
shareholders, employees, agents and affiliates against and hold them harmless
from any loss, liability, claim, damage, fine, penalty, judgment or expense
(including interest, court costs and reasonable legal, accounting and other
advisor, consultant or expert fees and expenses) (collectively, “Losses”)
suffered or incurred by any such indemnified party (other than Losses described
in the first paragraph of Section 11(a)) to the extent arising from:

 

(i) any breach of any representation or warranty of Seller contained in this
Agreement;

 

(ii) any breach of any covenants, obligations or agreements of Seller contained
in this Agreement; and

 

(iii) the Proceedings set forth on Schedules 4(h)(ii) and 4(l), and Proceedings
arising out of the same facts and circumstances underlying such scheduled
Proceedings as such facts and circumstances exist on or prior to the Closing
Date.

 

(c) Limitation on Indemnification by Seller. The Seller shall not have any
liability under Section 11(b)(i) to indemnify Buyer from any Losses relating
thereto until the Buyer has suffered Losses with respect to which the Buyer is
entitled to be indemnified for pursuant to Section 11(b) in an aggregate amount
which exceeds $1,000,000, and then only to the extent of any such excess;
provided, however, that Seller’s liability under Section 11(b)(i) above shall in
no event exceed 10% of the Purchase Price in the aggregate; and provided
further, however, that the foregoing limitations shall not apply to breaches of
the representations and warranties contained in Sections 4(a), (c) and (e). In
no event shall Seller be obligated to indemnify Buyer or any other person with
respect to any matter set forth in Section 11(b) to the extent that such matter
was reflected in the calculation of the adjustment to the Purchase Price, if
any, pursuant to the terms of this Agreement or to the extent specifically
reflected as a Liability the Statement that is final and binding on the parties
hereto pursuant to Section 2 or the supporting schedules thereto with respect to
such matters.

 

36

--------------------------------------------------------------------------------


 

Buyer acknowledges and agrees that, should the Closing occur, except in the case
of fraud and for equitable relief, its sole and exclusive remedy with respect to
any and all claims relating to this Agreement, the transactions contemplated
hereby, the Company and its assets, liabilities and business shall be pursuant
to the indemnification provisions set forth in this Section 11.

 

In furtherance of the foregoing, except in the case of fraud, Buyer hereby
waives (and Buyer shall cause the Company to waive), from and after the Closing,
to the fullest extent permitted under applicable Law, any and all rights, claims
and causes of action (i) which Buyer or the Company may have against the
officers, directors, shareholders, employees or agents of Seller arising under
or based upon any federal or state, local or foreign statute, law, ordinance,
rule or regulation or otherwise (except pursuant to the indemnification
provisions set forth in this Section 11) and (ii) which Buyer or the Company may
have had, may now have, or may hereafter have against any director or officer of
the Company who does not serve as a director or officer of the Company after the
Closing by reason of any matter, cause, happening, forbearance or action
occurring or arising prior to or on the Closing Date.

 

(d) Other Indemnification by Buyer. Buyer shall, and following the Closing shall
cause the Company to, indemnify Seller and its officers, directors,
shareholders, employees, agents and affiliates against and hold them harmless
from any Loss (including reasonable legal fees and expenses) suffered or
incurred by any such indemnified party (other than Losses described in the
second paragraph of Section 11(a)) to the extent arising from:

 

(i) any breach of any representation or warranty of Buyer contained in this
Agreement; and

 

(ii) any breach of any covenants, obligations or agreements of Buyer contained
in this Agreement requiring performance after the Closing Date.

 

(e) Losses Net of Insurance. The amount of any Loss or Tax for which
indemnification is provided under this Section 11 shall be net of any amounts
actually recovered by the indemnified party under insurance policies with
respect to such Loss or Tax; provided, however, that in making such calculation
the amount recovered by the indemnified party under any such insurance policy
shall be reduced by the aggregate amount of premiums paid by the indemnified
party in respect of such policy from the Closing Date until the date of such
recovery.

 

(f) Other Limitations. Seller shall have no liability (for indemnification or
otherwise) with respect to any representation or warranty of Seller under this
Agreement, unless within the “Applicable Period” after the Closing Date, as
defined below, Buyer gives notice to Seller of the particular claim, and it
shall be a condition precedent to the assertion of any such claim with respect
thereto that notice of such claim shall have been given to Seller, within the
Applicable Period after the Closing Date:

 

37

--------------------------------------------------------------------------------


 

Section

 

Applicable Period

 

 

 

4(b), (o)(i)

 

three (3) years

 

 

 

4(a), (c), (d) (first paragraph only), (e)

 

Unlimited

 

 

 

4(h)

 

the applicable statute of limitations plus sixty (60) days (as extended)

 

 

 

(o)(ii)

 

seven (7) years

 

 

 

All other Sections of
this Agreement

 

18 months

 

If notice of any claim for breach of representation or warranty is given prior
to the expiration of the relevant Applicable Period as provided in this Section
11(f), such claim shall survive until finally resolved and satisfied in full.

 

(g) Procedures Relating to Indemnification (other than under Section 11(a)). In
order for a party (the “indemnified party”) to be entitled to any
indemnification provided for under this Agreement (other than under Section
11(a)) in respect of, arising out of or involving a claim or demand made by any
person that is not a party hereto or an affiliate of a party hereto against the
indemnified party (a “Third Party Claim”), such indemnified party must give
notice to the indemnifying party, in reasonable detail, of the Third Party Claim
within five (5) business days after receipt by such indemnified party of written
notice of the Third Party Claim; provided, however, that failure to give such
notice shall not affect the indemnification provided hereunder except to the
extent the indemnifying party shall have been prejudiced as a result of such
failure (except that the indemnifying party shall not be liable for any expenses
incurred during the period in which the indemnified party failed to give such
notice). Thereafter, the indemnified party shall deliver to the indemnifying
party, within two (2) business days after the indemnified party’s receipt
thereof, copies of all notices and documents (including court papers) received
by the indemnified party relating to the Third Party Claim.

 

If a Third Party Claim is made against an indemnified party, the indemnifying
party shall be entitled to participate in the defense thereof and, if it so
chooses, to assume the defense thereof with counsel selected by the indemnifying
party and reasonably satisfactory to the indemnified party. Should the
indemnifying party so elect to assume the defense of a Third Party Claim, the
indemnifying party shall vigorously and diligently defend such Third Party
Claim, and the indemnifying party shall not be liable to the indemnified party
for legal expenses subsequently incurred by the indemnified party in connection
with the defense thereof.  If the indemnifying party assumes such defense, the
indemnified party shall have the right to participate in the defense thereof and
to employ counsel (not reasonably objected to by the indemnifying party), at its
own expense, separate from the counsel employed by the indemnifying party, it
being understood that the indemnifying party shall control such defense. The
indemnifying party shall be liable for the reasonable fees and expenses of

 

38

--------------------------------------------------------------------------------


 

counsel employed by the indemnified party for any period during which the
indemnifying party has failed to assume the defense thereof (other than during
the period prior to the time the indemnified party shall have given notice of
the Third Party Claim as provided above).

 

If the indemnifying party so elects to assume the defense of any Third Party
Claim, all of the indemnified parties shall cooperate with the indemnifying
party in the defense or prosecution thereof. Such cooperation shall include the
retention and (upon the indemnifying party’s request) the provision to the
indemnifying party of records and information which are reasonably relevant to
such Third Party Claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. If the indemnifying party shall have assumed the defense of a Third
Party Claim, the indemnified party shall not admit any liability with respect
to, or settle, compromise or discharge, such Third Party Claim without the
indemnifying party’s prior written consent. If the indemnifying party shall have
assumed the defense of a Third Party Claim, the indemnified party shall agree to
any settlement, compromise or discharge of a Third Party Claim which the
indemnifying party may recommend and which by its terms obligates the
indemnifying party to pay the full amount of the liability in connection with
such Third Party Claim, which releases the indemnified party completely in
connection with such Third Party Claim and which imposes no continuing
obligations on the indemnified party.  Notwithstanding the foregoing provisions
of this Section 11(g), Seller, as indemnifying party, shall not enter into any
consent decree or agree to any other settlement, compromise or discharge of any
Third Party Claim involving the Equal Employment Opportunity Commission without
the prior written consent of Buyer, which consent shall not be unreasonably
withheld.

 

All claims under Section 11(b) or Section 11(d) other than Third Party Claims
shall be governed by Section 11(h).  All Tax Claims (as defined in
Section 11(i)) shall be governed by Section 11(i).

 

(h) Other Claims. In the event any indemnified party should have a claim against
any indemnifying party under Section 11(b) or Section 11(d) that does not
involve a Third Party Claim being asserted against or sought to be collected
from such indemnified party, the indemnified party shall give notice of such
claim, in reasonable detail, with reasonable promptness to the indemnifying
party. The failure by any indemnified party to give such notice to the
indemnifying party shall not relieve the indemnifying party from any liability
which it may have to such indemnified party under Section 11(b) or Section
11(d), except to the extent that the indemnifying party has been prejudiced by
such failure.  The indemnified party and indemnifying party shall proceed in
good faith to negotiate a resolution of such claim and, if such resolution is
not reached, such claim shall be resolved by litigation pursuant to Section 24.

 

(i) Procedures Relating to Indemnification of Tax Claims. If a claim shall be
made by any taxing authority, which, if successful, might result in an indemnity
payment to an indemnified party pursuant to Section 11(a), the indemnified party
shall promptly give notice to the indemnifying party of such claim (a “Tax
Claim”). If notice of a Tax Claim is not given to the indemnifying party within
a sufficient period of time to allow the indemnifying party to effectively
contest such Tax Claim, or in reasonable detail to apprise

 

39

--------------------------------------------------------------------------------


 

the indemnifying party of the nature of the Tax Claim, in each case taking into
account the facts and circumstances with respect to such Tax Claim, the
indemnifying party shall not be liable to the indemnified party.

 

The indemnifying party shall have the right to control all proceedings taken in
connection with such Tax Claim (including selection of counsel) and, without
limiting the foregoing, may in its sole discretion pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with any taxing
authority with respect thereto, and may, in its sole discretion, either pay the
Tax claimed and sue for a refund where applicable Law permits such refund suits
or contest the Tax Claim in any permissible manner.

 

The indemnified party and each of their respective affiliates shall cooperate
with the indemnifying party in contesting any Tax Claim, which cooperation shall
include, without limitation, the retention and (upon the indemnifying party’s
request) the provision to the indemnifying party of records and information
which are reasonably relevant to such Tax Claim, and making employees available
on a mutually convenient basis to provide additional information or explanation
of any material provided hereunder or to testify at proceedings relating to such
Tax Claim.

 

In no case shall the indemnified party settle or otherwise compromise any Tax
Claim without the indemnifying party’s prior written consent. Seller shall not
settle any Tax Claim relating to the Company in a manner that could adversely
affect Buyer or the Company without prior written consent of Buyer, such consent
not to be unreasonably withheld. No party shall settle a Tax Claim relating to
Taxes of the Company for a Straddle Period without the other party’s prior
written consent.

 

(j) Mitigation. Buyer and Seller shall cooperate reasonably with each other with
respect to resolving any claim or liability with respect to which one party is
obligated to indemnify the other party hereunder, including by making
commercially reasonably efforts to mitigate or resolve any such claim or
liability. 

 

12. Tax Matters. (a) Seller and Buyer acknowledge that the taxable year of the
Company for federal income tax purposes will terminate on the Closing Date
pursuant to Treasury Regulation Section 1.1502-76. For any taxable period of the
Company that includes (but does not end on) the Closing Date, Buyer shall timely
prepare and file with the appropriate authorities all Returns and forms required
to be filed and shall pay all Taxes due with respect to such Returns and forms;
provided that Seller shall reimburse Buyer (in accordance with the procedures
set forth in Section 11(a)) for any amount owed by Seller pursuant to Section
11(a) with respect to the taxable periods covered by such Returns or forms;
provided, further, that Buyer shall prepare such Returns in a manner consistent
with the Returns of the Company filed prior to the Closing, except as required
by Law, and shall furnish such Tax Returns to Seller for Seller’s comments at
least thirty (30) days prior to the due date for filing such Returns. Buyer
shall consider, but not be bound by, any comments of Seller. For any taxable
period of the Company that ends on or before the Closing Date, Seller shall
timely prepare and file with the appropriate authorities all federal and state
income Tax Returns and forms required to be filed, and shall pay all Taxes due
with respect to such Returns and forms, including any deferred items triggered
into income by Treas.

 

40

--------------------------------------------------------------------------------


 

Reg. § 1.1502-13 and any excess loss account taken into income under Treas. Reg.
§1.1502-19.  Buyer shall timely prepare and file with the appropriate
authorities all other Returns of the Company. Buyer and Seller agree to cause
the Company to file all Tax Returns and forms for the period including the
Closing Date on the basis that the relevant taxable period ended as of the close
of business on the Closing Date, unless the relevant taxing authority will not
accept a Return or form filed on that basis. Neither Seller nor any of its
affiliates shall elect to retain any net operating loss carryovers or capital
loss carryovers of the Company.

 

(b) Seller, the Company and Buyer shall reasonably cooperate, and shall cause
their respective affiliates, officers, employees, agents, auditors and
representatives reasonably to cooperate, in preparing and filing all Returns and
forms relating to Taxes, including maintaining and making available to each
other all records necessary in connection with Taxes and in resolving all
disputes and audits with respect to all taxable periods relating to Taxes. In
accordance with the foregoing, at Seller’s request, Buyer shall cause the
Company to make or to join with Seller in making any election relating to Taxes
if the making of such election would not have a material adverse effect on Buyer
or the Company. Buyer and Seller recognize that Seller and its affiliates will
need access, from time to time, after the Closing Date, to certain accounting
and Tax records and information held by the Company to the extent such records
and information pertain to events occurring prior to the Closing Date;
therefore, Buyer agrees, and agrees to cause the Company, (i) to use all
reasonable efforts to properly retain and maintain such records until such time
as Seller agrees that such retention and maintenance is no longer necessary, and
(ii) to allow Seller and its agents and representatives (and agents or
representatives of any of its affiliates), at times and dates mutually
acceptable to the parties, to inspect, review and make copies of such records as
Seller may deem necessary or appropriate from time to time, such activities to
be conducted during normal business hours and at Seller’s expense.

 

(c) Any refunds or credits of Taxes of the Company of the type indemnified under
Section 11(a) arising during any taxable period ending on or before the Closing
Date shall be for the account of Seller. Any refunds or credits of Taxes of the
Company arising during any taxable period beginning after the Closing Date shall
be for the account of Buyer. Any refunds or credits of Taxes of the Company of
the type indemnified under Section 11(a) for any Straddle Period shall be
equitably apportioned between Seller and Buyer. Buyer shall, if Seller so
requests and at Seller’s expense, cause the Company to file for and obtain any
refunds or credits to which Seller is entitled under this Section 12(c) if such
actions would cause no material adverse effect to Buyer or its affiliates, and
Seller shall indemnify and hold harmless Buyer and its affiliates against any
Loss resulting from any such actions. Buyer shall permit Seller to control the
prosecution of any such refund or credit claim and, where deemed appropriate by
Seller, shall cause the Company to authorize by appropriate powers of attorney
such persons as Seller shall designate to represent the Company with respect to
such refund or credit claim. Buyer shall cause the Company to forward to Seller
any refund to which Seller is entitled under this Section 12(c) within ten (10)
days after the refund is received (or reimburse Seller for any credit to which
Seller is entitled under this Section 12(c) within ten (10) days after the
credit is allowed, or applied against other Tax liability); provided, however,
that any such amounts payable to Seller shall be net of any Tax cost to Buyer
and the Company, attributable to the receipt of such refund and/or the

 

41

--------------------------------------------------------------------------------


 

payment of such amounts to Seller. Notwithstanding the foregoing, the control of
the prosecution of a claim for refund of Taxes paid pursuant to a deficiency
assessed subsequent to the Closing Date as a result of an audit shall be
governed by the provisions of Section 11(i).

 

(d) Seller shall be responsible for filing any amended consolidated, combined or
unitary Tax Returns for taxable years ending on or prior to the Closing Date
which are required as a result of examination adjustments made by the Internal
Revenue Service or by the applicable state, local or foreign taxing authorities
for such taxable years as finally determined. For those jurisdictions in which
separate income Tax Returns are filed by the Company, any required amended
Returns resulting from such examination adjustments, as finally determined,
shall be prepared by Seller and furnished to the Company, as the case may be,
for approval (which approval shall not be unreasonably withheld), signature and
filing at least thirty (30) days prior to the due date for filing such Returns.

 

(e) All transfer, documentary, sales, use, registration and other such Taxes
(including all applicable real estate transfer or gains Taxes) and related fees
(including any penalties, interest and additions to Tax) incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid 50%
by Buyer and 50% by Seller, and Seller and Buyer shall cooperate in timely
making all filings, Returns and forms as may be required to comply with the
provisions of such Tax laws. Seller and Buyer agree, at least ten (10) business
days prior to the Closing, to reasonably allocate the purchase price among the
assets to the extent required or desirable to complete any necessary transfer
Tax Returns or reports and to compute the amount of any transfer Taxes.

 

(f) Seller shall deliver to Buyer at the Closing a certificate in form and
substance satisfactory to Buyer, duly executed and acknowledged, certifying any
facts that would exempt the transactions contemplated hereby from withholding
pursuant to the provisions of the Foreign Investment in Real Property Tax Act.

 

(g) On the Closing Date, Buyer shall cause the Company to conduct its businesses
in the ordinary course in substantially the same manner as presently conducted
and on the Closing Date shall not permit the Company to effect any extraordinary
transactions (other than any such transactions expressly required by applicable
Law or by this Agreement) that could result in Tax liability to the Company in
excess of Tax liability associated with the conduct of its business in the
ordinary course.

 

(h) Buyer shall not, with respect to any Pre-Closing Tax Period, (i) file any
amended Tax Return with respect to the Company, (ii) extend any statute of
limitation, or (iii) take any position with respect to Taxes of the Company that
would have the effect of increasing any Tax liability to, or reducing any Tax
benefit of, Seller unless, in each case, Seller shall have consented in writing
to such action by Buyer or such action is required by Law.

 

(i) Seller shall cause the provisions of any Tax sharing agreement between
Seller and any of its affiliates (other than the Company), on the one hand, and
the Company, on the other hand, to be terminated, together with any obligations
thereunder, on or before the Closing Date.

 

42

--------------------------------------------------------------------------------


 

13. Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by Buyer or Seller (including by operation of
law in connection with a merger, or sale of substantially all the assets, of
Buyer or Seller) without the prior written consent of the other party hereto;
provided, however, that Buyer may assign its right to purchase the Shares
hereunder to a wholly-owned subsidiary of Buyer and Buyer may assign its rights
under this Agreement to its lenders as security for borrowings without the prior
written consent of Seller; provided further, however, that no such assignment
shall limit or affect Buyer’s or Guarantor’s obligations hereunder. Any
attempted assignment in violation of this Section 13 shall be void.

 

14. No Third-Party Beneficiaries. Except as provided in Section 11, this
Agreement is for the sole benefit of the parties hereto and their permitted
assigns and nothing herein expressed or implied shall give or be construed to
give to any person, other than the parties hereto and such assigns, any legal or
equitable rights hereunder.

 

15. Termination.

 

(a) Anything contained herein to the contrary notwithstanding, this Agreement
may be terminated and the transactions contemplated hereby abandoned at any time
prior to the Closing Date:

 

(i)  by mutual written consent of Seller and Buyer; or

 

(ii) by either party hereto, if the Closing does not occur on or prior to the
date that is ninety (90) days following the date hereof;

 

(iii) by Buyer, if Seller shall have breached any of its representations and
warranties or any covenant or other agreement to be performed by it hereunder
and such breach is incapable of being cured or is not cured within twenty (20)
business days of receipt of written notice thereof from Buyer; or

 

(iv) by Seller, if Buyer shall have breached any of its representations and
warranties or any covenant or other agreement to be performed by it and such
breach is incapable of being cured or is not cured within twenty (20) business
days of receipt of written notice thereof from Seller.

 

(b) In the event of termination by Seller or Buyer pursuant to this Section 15,
notice thereof shall forthwith be given to the other party and the transactions
contemplated by this Agreement shall be terminated without further action by
either party. If the transactions contemplated by this Agreement are terminated
as provided herein:

 

(i) Buyer shall return to Seller all documents and other material received from
Seller and the Company relating to the transactions contemplated hereby, whether
so obtained before or after the execution hereof, and

 

(ii) all confidential information received by Buyer with respect to the business
of the Company shall be treated in accordance with the Confidentiality

 

43

--------------------------------------------------------------------------------


 

Agreement, which shall remain in full force and effect notwithstanding the
termination of this Agreement.

 

(c) If this Agreement is terminated and the transactions contemplated hereby are
abandoned as described in this Section 15, this Agreement shall become void and
of no further force or effect, except for the provisions of (i) Section 7(a)
relating to the obligation of Buyer to keep confidential certain information and
data obtained by it, (ii) Section 17 relating to certain expenses, (iii) Section
8(c) relating to publicity, and (iv) this Section 15. Nothing in this Section 15
shall be deemed to release either party from any liability for any breach by
such party of the terms and provisions of this Agreement or to impair the right
of either party to compel specific performance by the other party of its
obligations under this Agreement.

 

16. Survival of Representations. The representations and warranties in this
Agreement shall survive the Closing solely for purposes of Section 11(a),
Section 11(b) and Section 11(d) and shall be subject to the limitations and
other terms of Section 11.

 

17. Expenses. Whether or not the transactions contemplated hereby are
consummated, and except as otherwise specifically provided in this Agreement,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
or expenses.

 

18. Amendments. No amendment, modification or waiver in respect of this
Agreement shall be effective unless it shall be in writing and signed by both
parties hereto.

 

19. Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or reputable
courier service, sent by registered, certified or express mail, or sent by
facsimile transmission, and shall be deemed given when so delivered by hand or
courier service, or if mailed, three (3) business days after mailing (one (1)
business day in the case of express mail), or if by facsimile transmission, when
so transmitted, as follows:

 

(i)                                     if to Buyer:

 

Wellspring Aluminum Acquisition Co. 2
c/o Wellspring Capital Management LLC
Lever House
390 Park Avenue
New York, NY   10022
Facsimile:  212-318-9810
Attention:  William F. Dawson

 

with a copy to:

 

Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY   10178
Facsimile:  212-309-6273



44

--------------------------------------------------------------------------------


 

Attention:  David W. Pollak; and

 

(ii)                                  if to Seller:

 

Walter Industries, Inc.

 

if by mail:
P.O. Box 31601
Tampa, Florida 33631-3601
Attention: General Counsel

 

or

 

if by hand delivery, courier service or facsimile transmission:
4211 W. Boy Scout Blvd.
Tampa, Florida 33607
Facsimile: 813-871-4420
Attention: General Counsel

 

A party hereto, by notice given in accordance with this Section, may change the
address to which notices to it are to be given or the person to whose attention
such notices are to be given.

 

20. Interpretation: Exhibits and Schedules: Certain Definitions. (a) The
headings contained in this Agreement, in any Exhibit or Schedule hereto and in
the table of contents to this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.  No
disclosure made in any particular Schedule hereto shall be deemed made in any
other Schedule, unless expressly made in such other Schedule by cross-reference
or restatement or unless the applicability of such disclosure to such other
Schedule is reasonably apparent on the face of such disclosure.  All Exhibits
and Schedules annexed hereto or referred to herein are hereby incorporated in
and made a part of this Agreement as if set forth in full herein. Any
capitalized terms used in any Schedule or Exhibit but not otherwise defined
therein, shall have the meaning as defined in this Agreement.

 

(b) For all purposes of this Agreement, certain capitalized terms in this
Agreement shall have the meanings set forth in Exhibit A, except as otherwise
expressly provided in this Agreement.

 

21. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more of such counterparts have been signed by each of the
parties and delivered to the other party.

 

22. Entire Agreement. This Agreement and the Confidentiality Agreement contain
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof and supersede all prior agreements and
understandings relating to such subject matter. Neither party shall be liable or
bound to any other party in any manner

 

45

--------------------------------------------------------------------------------


 

by any representations, warranties, covenants, obligations or agreements
relating to such subject matter except as specifically set forth herein or in
the Confidentiality Agreement.

 

23. Severability. If any provision of this Agreement (or any portion thereof) or
the application of any such provision (or any portion thereof) to any person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision hereof (or the remaining portion thereof)
or the application of such provision to any other persons or circumstances.

 

24. Consent to Jurisdiction. Each of Buyer, Guarantor and Seller irrevocably
submits to the exclusive jurisdiction of (a) the courts of the State of
Delaware, in New Castle County, and (b) the United States District Court for the
District of Delaware for the purposes of any Proceeding arising out of this
Agreement or any transaction contemplated hereby. Each of Buyer, Guarantor and
Seller agrees to commence any such Proceeding only in such courts. Each of
Buyer, Guarantor and Seller irrevocably and unconditionally waives any objection
to the laying of venue of any Proceeding arising out of this Agreement or the
transactions contemplated hereby in (i) the courts of the State of Delaware, in
New Castle County or (ii) the United States District Court for the District of
Delaware, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such Proceeding brought in any
such court has been brought in an inconvenient forum. Each of Buyer, Guarantor
and Seller agree not to litigate in any courts other than the courts described
above any claim arising out of this Agreement or any transaction contemplated
hereby.

 

25. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.

 

26. Waiver of Jury Trial. EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND ACKNOWLEDGES THAT IT AND
THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 26.

 

27. Guaranty. (a) Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, as principal obligor, and not merely as surety, to Seller and its
successors and permitted assigns, the representations and warranties of Buyer
contained in this Agreement, the due and punctual payment in full, of the
Purchase Price, and the performance of all other

 

46

--------------------------------------------------------------------------------


 

covenants, obligations and agreements of Buyer under this Agreement, including
Buyer’s indemnification obligations under Section 11 (collectively, the
“Obligations”). The foregoing obligation of Guarantor constitutes a continuing
guaranty of payment and performance, and not of collection, and is and shall be
absolute and unconditional under any and all circumstances, including
circumstances which might otherwise constitute a legal or equitable discharge of
a surety or guarantor. The obligation of Guarantor hereunder shall not be
discharged, impaired or otherwise affected by the failure of Seller to assert
any claim or demand against Buyer or to enforce any remedy hereunder.
Notwithstanding the foregoing, (i) nothing in this Section 27(a) shall create
any liabilities or obligations for Guarantor to the extent Buyer would not have
liability or otherwise be responsible to Seller hereunder and (ii) Guarantor
shall have the right to assert as a defense (including rights of set off and
counterclaim) to any of its obligations hereunder any defense that would be
available to it had it duly authorized and entered into the Obligations
directly.

 

(b) Guarantor hereby makes the representations and warranties set forth in
Sections 6(a), (b), (d), and (f) modified, for purposes of this subsection (b),
by substituting the term “Guarantor” for the term “Buyer” and limited
partnership terminology, as appropriate, for corporate terminology in such
sections.

 

(c) Guarantor hereby expressly agrees to the terms of Section 24, 25 and 26,
including without limitation Waiver of Jury Trial hereof and acknowledges that
such Sections personally bind Guarantor.

 

[Signature Page Next]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

 

WALTER INDUSTRIES, INC.,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

“Seller”

 

WELLSPRING ALUMINUM
ACQUISITION CO. 2,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

“Buyer”

 

WELLSPRING CAPITAL
PARTNERS III, LP,

 

a Delaware limited partnership

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

“Guarantor”

 

 

Signature Page to Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 


EXHIBIT A

 

DEFINITION OF TERMS

 

 

“Accounting Firm” has the meaning set forth in Section 2(b)(i)(C).

 

“Acquisition” has the meaning set forth in Section 1.

 

“Adjusted Purchase Price” has the meaning set forth in Section 2(b)(ii).

 

“affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person. “Affiliates” means more than one
affiliate.

 

“Agreement” means this Stock Purchase Agreement.

 

“Ancillary Documents” means, collectively, the Transition Services Agreement,
the IP Assignments, the Sublicense and the Trademark Assignment.

 

“Applicable Period” has the meaning set forth in Section 11(f).

 

“Assets” has the meaning set forth in Section 2(b)(iii).

 

“Balance Sheet” has the meaning set forth in Section 2(b)(iii).

 

“Benefit Plan” or “Benefit Plans” has the meaning set forth in Section 4(n)(i).

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Material Adverse Effect” has the meaning set forth in Section 6(a).

 

“Buyer’s Pension Trust” has the meaning set forth in Section 9(e)(i).

 

“Closing” has the meaning set forth in Section 2(a).

 

“Closing Date” has the meaning set forth in Section 2(a).

 

“Closing Date Amount” has the meaning set forth in Section 2(a).

 

“Closing Modified Working Capital” has the meaning set forth in Section
2(b)(iii).

 

“Code” has the meaning set forth in Section 4(h)(i)(D).

 

“Company” has the meaning set forth in the preamble.

 

A-1

--------------------------------------------------------------------------------


 

“Company Benefit Plans” has the meaning set forth in Section 4(n)(i).

 

“Company Leases” has the meaning set forth in Section 4(r)(i)(C).

 

“Company Material Adverse Change” or “Company Material Adverse Effect” means any
change, effect, event or occurrence which has a material adverse effect on the
Company’s business, assets, financial condition, operations or industry.

 

“Company Welfare Plans” has the meaning set forth in Section 9(b)(i).

 

“Confidentiality Agreement” has the meaning set forth in Section 7(a).

 

“Consent” has the meaning set forth in Section 4(b)(iii).

 

“Contract” has the meaning set forth in Section 4(b)(ii).

 

“DOJ” has the meaning set forth in Section 8(d)(i).

 

“Environment” means all air, surface water, groundwater or land, including land
surface or subsurface, including all fish, wildlife, biota and all other natural
resources.

 

“Environmental Law” means any and all federal, state, local, provincial and
foreign, civil and criminal laws, statutes, ordinances, orders, common law,
codes, rules, regulations, Environmental Permits, policies, guidance documents,
judgments, decrees, injunctions or agreements with any Governmental Entity,
relating to the protection of health and the Environment, or governing the
handling, use, generation, treatment, storage, transportation, disposal,
manufacture, distribution, formulation, packaging, labeling or Release of
Hazardous Substances in effect on the date hereof or the Closing Date, including
without limitation:  the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; the Hazardous Material Transportation Act 49 U.S.C. § 1801 et seq.; the
Federal Insecticide, Fungicide and Rodenticide Act 7 U.S.C. § 136 et seq.; the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq.; the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq.; and the state analogies thereto, all as amended
or superseded from time to time on or prior to the Closing Date; and any common
law doctrine related to or arising out of the presence, Release, or exposure to
a Hazardous Substance, including but not limited to, negligence, nuisance,
trespass, personal injury or property damage.

 

“Environmental Permit” means Permits required by any Governmental Entity under
or in connection with any Environmental Law and includes any and all orders,
consent orders or binding agreements issued or entered into by a Governmental
Entity under any applicable Environmental Law.

 

“ERISA” has the meaning set forth in Section 4(n)(i).

 

A-2

--------------------------------------------------------------------------------


 

“Financial Statements” has the meaning set forth in Section 4(g).

 

“FTC” has the meaning set forth in Section 8(d)(i).

 

“GAAP” has the meaning set forth in Section 2(b)(iii).

 

“Governmental Entity” has the meaning set forth in Section 3(a)(iv).

 

“Group” has the meaning set forth in Section 4(h)(i)(A).

 

“Guarantor” has the meaning set forth in the preamble.

 

“Hazardous Substance” means petroleum, petroleum hydrocarbons or petroleum
products, petroleum by-products, radioactive materials, asbestos or
asbestos-containing materials, gasoline, diesel fuel, pesticides, radon, urea
formaldehyde, lead or lead-containing materials, polychlorinated biphenyls; and
any other chemicals, materials, substances or wastes in any amount or
concentration which are now on or prior to the Closing Date become defined as or
included in the definition of “hazardous substances,” “hazardous materials,”
“hazardous wastes,” “extremely hazardous wastes,” “restricted hazardous wastes,”
“toxic substances,” “toxic pollutants,” “pollutants,” “regulated substances,”
“solid wastes,” or “contaminants” or words of similar import, under any
Environmental Law.

 

“HSR Act” has the meaning set forth in Section 3(a)(v).

 

“including” means including, without limitation.

 

“indemnified party” has the meaning set forth in Section 11(g).

 

“Intellectual Property” means all of the following that are licensed to, owned
or used by the Company:  (i) all discoveries and inventions (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents and patent applications, together with all reissuances,
continuations, continuations-in-part, revisions, extensions and reexaminations
thereof; (ii) all trademarks, service marks, trade dress, brand names, logos
(other than the logo described in Schedule 8(f)), trade names and corporate
names, including all goodwill associated therewith, and all applications and
registrations therefor; (iii) all copyrights and all applications, registrations
and renewals therefor; (iv) all trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, recipes, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and marketing plans and proposals);
(v) all computer software (including source code, data and related
documentation); (vi) all internet domain names and websites; and (vii) the right
to sue for infringement in connection with any of the foregoing and to collect
damages in such suits.

 

“IP Assignments” has the meaning set forth in Section 3(a)(xiii).

 

A-3

--------------------------------------------------------------------------------


 

“Judgment” has the meaning set forth in Section 4(b)(iii).

 

“JW Aluminum Hourly Pension Plan” has the meaning set forth in Section 4(n)(v).

 

“knowledge of Seller” means the actual knowledge of the specific persons listed
in Exhibit B.

 

“Law” has the meaning set forth in Section 4(b)(iii).

 

“Leased Real Property” has the meaning set forth in Section 4(r)(ii).

 

“Leases” has the meaning set forth in Section 4(r)(ii).

 

“Liabilities” has the meaning set forth in Section 2(b)(iii).

 

“Liens” has the meaning set forth in Section 4(b).

 

“Losses” has the meaning set forth in Section 11(b).

 

“Notice of Disagreement” has the meaning set forth in Section 2(b)(i)(A).

 

“Obligations” has the meaning set forth in Section 27.

 

“ordinary course of business” or “business in the ordinary course” means the
ordinary course of business consistent with past custom and practice.

 

“OSHA Law” means any and all federal, state, local, provincial and foreign,
civil and criminal laws, statutes, ordinances, orders, common law, codes, rules,
regulations, Permits, policies, guidance documents, judgments, decrees,
injunctions or agreements with any Governmental Entity relating to worker health
and safety in effect on the date hereof or the Closing Date, including without
limitation the Occupational Safety & Health Act of 1970, 29 U.S.C. § 651 et seq.
and the state analogies thereto, all as amended or superseded from time to time.

 

“Owned Real Property” has the meaning set forth in Section 4(r)(i).

 

“Pension Plan” has the meaning set forth in Section 4(n)(i).

 

“Permits” has the meaning set forth in Section 4(q)(i).

 

“Permitted Liens” has the meaning set forth in Section 4(i).

 

“person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.

 

“Pre-Closing Tax Period” has the meaning set forth in Section 11(a).

 

A-4

--------------------------------------------------------------------------------


 

“Proceedings” has the meaning set forth in Section 4(1).

 

“Purchase Price” has the meaning set forth in Section 1.

 

“Real Property” has the meaning set forth in Section 4(r)(ii).

 

“Real Property Leases” has the meaning set forth in Section 4(r)(ii).

 

“Recipients” has the meaning set forth in Section 8(h).

 

“Records” has the meaning set forth in Section 8(e).

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing of a Hazardous
Substance into the Environment.

 

“Retained Names and Marks” has the meaning set forth in Section 8(f).

 

“Returns” has the meaning set forth in Section 4(h)(i)(C).

 

“Salaried Pension Plan” has the meaning set forth in Section 9(e).

 

“Securities Act” has the meaning set forth in Section 6(c).

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Benefit Plans” has the meaning set forth in Section 4(n)(i).

 

“Shares” has the meaning set forth in the preamble.

 

“Site” means any of the real properties currently or previously owned, leased or
operated by:  (i) the Company; (ii) any predecessors of the Company; or
(iii) any entities previously owned by the Company, in each case including all
soil, subsoil, surface waters and groundwater thereat.

 

“Statement” has the meaning set forth in Section 2(b)(i).

 

“Straddle Period” has the meaning set forth in Section 1 l(a).

 

“Sublicense” has the meaning set forth in Section 3(a)(xiv).

 

“Taxes” or “Tax” has the meaning set forth in Section 4(h)(i)(B).

 

“Tax Claim” has the meaning set forth in Section 11(i).

 

“Third Party Claim” has the meaning set forth in Section 11(g).

 

A-5

--------------------------------------------------------------------------------


 

“Trademark Assignment” has the meaning set forth in Section 3(a)(xv).

 

“Transaction Proposal” has the meaning set forth in Section 5(e).

 

“Transition Services Period” has the meaning set forth in Section 9(b).

 

“WARN” has the meaning set forth in Section 9(d).

 

“Welfare Plan” has the meaning set forth in Section 4(n)(i).

 

“Working Capital” has the meaning set forth in Section 2(b)(iii).

 

A-6

--------------------------------------------------------------------------------
